


Exhibit 10.3


IN CONSULTATION WITH LOCAL COUNSEL IN [ ],
THIS INSTRUMENT WAS PREPARED BY
AND, ONCE FILED, RETURN TO:
Athy A. O'Keeffe, Esq.
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

--------------------------------------------------------------------------------

(Space above this line for recording purposes only.)
[_____________] and
[______________]
together, as grantor


to


[_______________]
as trustee


for the benefit of


U.S. BANK NATIONAL ASSOCIATION
as Collateral Agent, as beneficiary

--------------------------------------------------------------------------------

[FEE AND] LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
[Maximum Principal Indebtedness For ______________ Recording Tax Purposes is
$___________]

--------------------------------------------------------------------------------

COLLATERAL INCLUDES FIXTURES
Dated:
As of [ ] ___, 2013
Location:
[_________________]
 
[_________________]
County:
[_________________] ]















--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


ARTICLE 1
 
 
DEFINED TERMS
 
 
SECTION 1.1. DEFINED TERMS
2


 
 
ARTICLE 2
 
GRANTS OF SECURITY
 
 
SECTION 2.1. PROPERTY MORTGAGED
5


SECTION 2.2. ASSIGNMENT OF LEASES AND RENTS
9


SECTION 2.3. [RESERVED]
10


SECTION 2.4. COLLECTION OF RENTS BY THE GRANTEE
10


SECTION 2.5. IRREVOCABLE INTEREST
10


SECTION 2.6. SECURITY AGREEMENT
11


SECTION 2.7. FIXTURE FILING
11


SECTION 2.8. CONDITIONS TO GRANT
12


SECTION 2.9. GRANTS TO GRANTEE
12


SECTION 2.10. [HOMESTEAD
12


 
 
ARTICLE 3
 
 
 
SECURED OBLIGATIONS
 
 
 
SECTION 3.1. SECURED OBLIGATIONS
12


SECTION 3.2. PAYMENT OF OBLIGATIONS
12


SECTION 3.3. INCORPORATION BY REFERENCE
12


SECTION 3.4. FUTURE ADVANCES
13


SECTION 3.5. [MAXIMUM AMOUNT OF INDEBTEDNESS
13


SECTION 3.6. LAST DOLLAR SECURED
13


 
 
ARTICLE 4
 
 
 
PROPERTY AND COLLATERAL REPRESENTATIONS AND COVENANTS
 
 
 
SECTION 4.1. INSURANCE
13


SECTION 4.2. TAXES AND OTHER CHARGES
13


SECTION 4.3. LEASES
13


SECTION 4.4. TITLE
14


SECTION 4.5. PAYMENT FOR LABOR AND MATERIALS
15


SECTION 4.6. MAINTENANCE AND USE OF PROPERTY, WASTE, USE
15


SECTION 4.7. CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
ORGANIZATION; STATUS OF GRANTOR
16




-i-

--------------------------------------------------------------------------------




SECTION 4.8. EVENT OF LOSS
16


SECTION 4.9. OPERATING LEASE
16


SECTION 4.10. MANAGEMENT AGREEMENT
17


SECTION 4.11. [FRANCHISE AGREEMENT]
18


SECTION 4.12. [GROUND LEASE]
18


 
 
ARTICLE 5
 
 
 
FURTHER ASSURANCES
 
 
 
SECTION 5.1. COMPLIANCE WITH INDENTURE
20


SECTION 5.2. AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF ATTORNEY
20


SECTION 5.3. RECORDING OF SECURITY INSTRUMENT, ETC.
21


SECTION 5.4. ADDITIONS TO PROPERTY
21


SECTION 5.5. ADDITIONAL SECURITY
21


SECTION 5.6. STAMP AND OTHER TAXES
21


SECTION 5.7. CERTAIN TAX LAW CHANGES
21


SECTION 5.8. PROCEEDS OF TAX CLAIM
21


 
 
ARTICLE 6
 
 
 
DUE ON SALE/ENCUMBRANCE
 
 
 
SECTION 6.1. NO SALE/ENCUMBRANCE
22


 
 
ARTICLE 7
 
 
 
PREPAYMENT; RELEASE OF PROPERTY
 
 
 
SECTION 7.1. PREPAYMENT
22


SECTION 7.2. RELEASE OF PROPERTY
22


 
 
ARTICLE 8
 
 
 
DEFAULT
 
SECTION 8.1. EVENT OF DEFAULT
22


 
 
ARTICLE 9
 
 
 
RIGHTS AND REMEDIES UPON DEFAULT
 
 
 
SECTION 9.1. REMEDIES
22


SECTION 9.2. APPLICATION OF PROCEEDS
25


SECTION 9.3. RIGHT TO CURE DEFAULTS
26


SECTION 9.4. ACTIONS AND PROCEEDINGS
26




-ii-

--------------------------------------------------------------------------------




SECTION 9.5. RECOVERY OF SUMS REQUIRED TO BE PAID
26


SECTION 9.6. ADDITIONAL PROVISIONS
26


SECTION 9.7. OTHER RIGHTS, ETC
27


SECTION 9.8. RIGHT TO RELEASE ANY PORTION OF THE PROPERTY
27


SECTION 9.9. RIGHT OF ENTRY
28


SECTION 9.10. BANKRUPTCY
28


SECTION 9.11. SALE OF OPERATING LEASE
28


SECTION 9.12. SUBROGATION
28


 
 
ARTICLE 10
 
 
 
INDEMNIFICATIONS
 
 
 
SECTION 10.1. GENERAL INDEMNIFICATION
28


SECTION 10.2. MORTGAGE AND/OR INTANGIBLE TAX
29


SECTION 10.3. GRANTEE'S RIGHTS
29


 
 
ARTICLE 11
 
 
 
WAIVERS AND OTHER MATTERS
 
 
 
SECTION 11.1. WAIVER OF COUNTERCLAIM
29


SECTION 11.2. MARSHALLING AND OTHER MATTERS
29


SECTION 11.3. WAIVER OF NOTICE
29


SECTION 11.4. WAIVER OF STATUTE OF LIMITATIONS
29


SECTION 11.5. SOLE DISCRETION OF GRANTEE
30


SECTION 11.6. WAIVER OF TRIAL BY JURY
30


SECTION 11.7. WAIVER OF FORECLOSURE DEFENSE
30


SECTION 11.8. GRANTOR'S KNOWLEDGE
30


SECTION 11.9. USURY SAVINGS PROVISIONS
30


 
 
ARTICLE 12
 
 
 
CROSS-COLLATERALIZATION
 
 
 
SECTION 12.1. CROSS-COLLATERALIZATION
31


 
 
ARTICLE 13
 
 
 
GRANTEE AND NOTICES
 
 
 
SECTION 13.1. FAILURE TO ACT
31


SECTION 13.2. NOTICES
31


 
 


-iii-

--------------------------------------------------------------------------------




ARTICLE 14
 
 
 
APPLICABLE LAWS
 
 
 
SECTION 14.1. GOVERNING LAWS; JURISDICTION; ETC
32


SECTION 14.2. PROVISIONS SUBJECT TO APPLICABLE LAWS
32


 
 
ARTICLE 15
 
 
 
MISCELLANEOUS PROVISIONS
 
 
 
SECTION 15.1. NO ORAL CHANGE
32


SECTION 15.2. SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL
33


SECTION 15.3. INAPPLICABLE PROVISIONS
33


SECTION 15.4. HEADINGS, ETC.
33


SECTION 15.5. NUMBER AND GENDER
33


SECTION 15.6. ENTIRE AGREEMENT
33


SECTION 15.7. LIMITATION ON GRANTEE'S OR SECURED PARTIES' RESPONSIBILITY
33


SECTION 15.8. DUPLICATE ORIGINALS; COUNTERPARTS
33


SECTION 15.9. COVENANTS TO RUN WITH THE LAND
33


SECTION 15.10. CONCERNING GRANTEE
33


SECTION 15.11. GRANTEE MAY PERFORM; GRANTEE APPOINTED ATTORNEY-IN-FACT
34


SECTION 15.12. CONTINUING SECURITY INTEREST; ASSIGNMENT
34


SECTION 15.13. TERMINATION; RELEASE
34


SECTION 15.14. RELATIONSHIP
35


 
 
ARTICLE 16
 
 
 
[RESERVED]
 
 
 
ARTICLE 17
 
 
 
DEED OF TRUST PROVISIONS
 
 
 
SECTION 17.1. CONCERNING THE TRUSTEE
35


SECTION 17.2. TRUSTEE'S FEES
35


SECTION 17.3. CERTAIN RIGHTS
35


SECTION 17.4. RETENTION OF MONEY
36


SECTION 17.5. PERFECTION OF APPOINTMENT
36


SECTION 17.6. SUCCESSION INSTRUMENTS
36


 
 
ARTICLE 18
 
 
 
[RESERVED]
 
 
 


-iv-

--------------------------------------------------------------------------------




ARTICLE 19
 
 
 
THIRD PARTY GRANTOR PROVISIONS
 
 
 
SECTION 19.1. THIRD PARTY GRANTOR
36


SECTION 19.2. AUTHORIZATIONS TO GRANTEE
36


SECTION 19.3. GRANTOR'S WARRANTIES
36


SECTION 19.4. GRANTOR'S WAIVERS
37


SECTION 19.5. FURTHER EXPLANATION OF WAIVERS
37


SECTION 19.6. GRANTOR'S UNDERSTANDINGS WITH RESPECT TO WAIVERS.
38


 
 
ARTICLE 20
 
 
 
STATE SPECIFIC PROVISIONS
 
 
 
[EXHIBIT [A/B]: LEGAL DESCRIPTION OF [FEE] LAND]
 
[EXHIBIT [A/B]: DESCRIPTION OF [ ] GROUND LEASE]
 
[EXHIBIT [B/C]: DESCRIPTION OF [ ] GROUND LEASE]
 
 
 
SCHEDULE I: MAJOR LEASE
 




-v-

--------------------------------------------------------------------------------




[FEE AND] LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
THIS [FEE AND] LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Security Instrument”) is entered into this
[__] day of [________], 2013 to be effective as of January [ ], 2013 (the
“Effective Date”), by [____________] a [________] [_________] (“Owner”), and
[______________], a [_________] [_______] (“Operator”) (Owner and Operator are
collectively and together with their permitted successors and assigns,
individually or collectively (as the context requires) referred to herein as
“Grantor”), whose address is c/o FelCor Lodging Trust Incorporated, 545 E. John
Carpenter Freeway, Suite 1300, Irving, Texas 75062, Attention: General Counsel,
as grantor[, to [______________] (together with its successors and assigns,
“Trustee”), whose address is [______________], as trustee,] for the benefit of
U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as Collateral Agent (“Collateral
Agent”) under the Indenture for its benefit and the benefit of the Secured
Parties (as hereinafter defined) (Collateral Agent, in such capacity, together
with its successors and assigns, “Grantee”), whose address is 60 Livingston
Avenue, EP-MN-WS3C, St. Paul, Minnesota 55107-2292, Attention: Corporate Trust
Services, as beneficiary.
RECITALS:
A.    Pursuant to (i) that certain Indenture, dated as of December 17, 2012 (the
“Original Indenture”), among FelCor Lodging Limited Partnership, a Delaware
limited partnership (the “Issuer” or “FelCor LP”), FelCor Lodging Trust
Incorporated, a Maryland corporation (“FelCor”), the Guarantors (as defined
therein), U.S. Bank, as trustee (in such capacity, together with its successors
and assigns, the “Indenture Trustee”), Collateral Agent and in its capacities as
registrar and paying agent, and (ii) that certain Purchase Agreement dated
December 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”) among the Issuer, FelCor (together with
the Issuer, the “Companies”), certain subsidiaries of the Companies party
thereto, and J.P. Morgan Securities LLC, for itself and as representative of
those certain parties named in Schedule I thereto (collectively, the “Initial
Purchasers”), the Issuer has issued or will issue $525,000,000.00 aggregate
principal amount of its 5.625% Senior Secured Notes due 2023 (the “2023 5.625%
Senior Secured Notes”; together with any additional Notes and the Exchange Notes
(as Notes and Exchange Notes are defined in the Indenture) issued pursuant to
the Indenture from time to time, collectively, the “Indenture Notes”) upon the
terms and subject to the conditions set forth therein.
B.    Pursuant to that certain First Supplemental Indenture to the Indenture
dated as of January 7, 2013 (the “First Supplemental Indenture”; the Original
Indenture, as modified by the First Supplemental Indenture, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”) by and among the Issuer, FelCor, the Additional
Subsidiary Guarantors (as defined in the First Supplemental Indenture) and U.S.
Bank, as Indenture Trustee and Collateral Agent, the Additional Subsidiary
Guarantors guaranteed the Indenture Notes and certain of the Issuer's
obligations under the Indenture in accordance with the terms set forth therein.
C.    The Issuer owns, directly or indirectly, 100% of the issued and
outstanding ownership interests in Grantor.
D.    The Grantee has been appointed to serve as Collateral Agent under the
Indenture and, in such capacity, to enter into this Security Instrument.
E.    Grantor and the Companies are part of a group of related companies, and
Grantor has received and/or expects to receive substantial direct and indirect
benefit from the proceeds of the Indenture Notes pursuant to the Indenture
(which benefits are hereby acknowledged) and is, therefore, willing to enter
into this Security Instrument.
F.    It is a requirement under the Purchase Agreement and the Indenture, that
the Grantor shall have executed and delivered this Security Instrument to the
Grantee for its own benefit and for the benefit of the Secured Parties.



--------------------------------------------------------------------------------




G.    The Grantor is entering into this Security Instrument to create a lien on
and a security interest in the Property (as hereinafter defined) and to secure
the performance and payment of the Secured Obligations (as hereinafter defined).
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby covenants and agrees with the Grantee as
follows:
ARTICLE 1
DEFINED TERMS
Section 1.1. DEFINED TERMS. The following terms in this Security Instrument
shall have the following meanings:
“Accounts Receivable” shall have the meaning assigned to such term in Section
2.1(p) hereof.
“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders
applicable in the jurisdiction in which the Property is located.
“Affiliate” shall have the meaning assigned to such term in the Indenture.
“attorneys' fees,” “legal fees” and “counsel fees” shall include any and all
attorneys', paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by any Secured Party in protecting its interest in the
Property, the Leases and the Rents and enforcing its rights hereunder.
“Awards” shall have the meaning assigned to such term in Section 2.1(j) hereof.
“Bankruptcy Code” shall have the meaning assigned to such term in Section 2.1(g)
hereof.
“Business Day” shall have the meaning assigned to such term in the Indenture.
“Collateral” shall have the meaning assigned to such term in Section 2.6 hereof.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and shall include any successors and assigns.
“Collateral Documents” shall have the meaning assigned to such term in the
Indenture.
“Creditors Rights Laws” shall have the meaning assigned to such term in Section
2.1(h) hereof.
“Credit Parties” shall mean, collectively, the Companies and the Subsidiary
Guarantors.
“Default Rate” shall have the meaning assigned to such term in Section 9.3
hereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.1
hereof.
“Event of Loss” shall have the meaning assigned to such term in the Indenture.
“FelCor” shall have the meaning assigned to such term in the recitals hereto.
“[Fee] Land” shall have the meaning assigned to such term in Section 2.1[(a)]
hereof.
[“Fee Owner”] shall have the meaning assigned to such term in Section 2.1[(b)]
hereof.

-2-

--------------------------------------------------------------------------------




“FelCor” shall have the meaning assigned to such term in the recitals hereto.
[“Franchise Agreement” shall mean that certain [franchise agreement] dated as of
[ ], [ ], between [ ] and Operator, as may be amended, restated, supplemented or
otherwise modified from time to time.]
[“Franchisor” shall mean [INSERT NAME OF FRANCHISOR, AS APPLICABLE], in its
capacity as [Franchisor] under the Franchise Agreement, and shall include any
successors and assigns pursuant thereto.]
“Grantee” shall have the meaning assigned to such term in the preamble hereto
and shall include any successors and assigns.
“Grantor” shall have the meaning assigned to such term in the preamble hereto
and shall include any successors and assigns.
[“Ground Leasehold Estate”] shall have the meaning assigned to such term in
Section 2.1[(b)] hereof.
[“Ground Lease”] shall have the meaning assigned to such term in Section
2.1[(b)] hereof.
“Improvements” shall have the meaning assigned to such term in Section 2.1(d)
hereof.
“Indemnified Party” means, individually or collectively, as the context may
require, Collateral Agent, the Secured Parties, the Initial Purchasers and any
Person (a) who is or will have been involved in the origination of the Secured
Obligations, (b) whose name the encumbrance created by this Security Instrument
is or will have been recorded or (c) who may hold or acquire or will have held a
full or partial interest in the Indenture Notes, as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing.
“Indenture” shall have the meaning assigned to such term in the recitals hereto.
“Indenture Notes” shall have the meaning assigned to such term in the recitals
hereto.
“Indenture Trustee” shall have the meaning assigned to such term in the recitals
hereto.
“Initial Purchasers” shall have the meaning assigned to such term in the
recitals hereto.
“Instrument” shall have the meaning assigned to such term in the Uniform
Commercial Code.
“Insurance Proceeds” shall have the meaning assigned to such term in Section
2.1[(i)] hereof.
“Issuer” shall have the meaning assigned to such term in the recitals hereto.
[“Land”] shall have the meaning assigned to such term in Section 2.1[(b)]
hereof.
[“Leasehold Land”] shall have the meaning assigned to such term in Section
2.1[(b)] hereof.
“Leases” shall have the meaning assigned to such term in Section 2.1(h) hereof.
“Losses” shall have the meaning assigned to such term in the Indenture.
“Lien” shall have the meaning assigned to such term in the Indenture.
“Major Lease” means: (a) the Operating Lease, and (b) those Leases as set forth
on Schedule I attached hereto, and any amendment, supplement, modification or
replacement thereof; and (c) any instrument guaranteeing or providing credit
support for any Major Lease.

-3-

--------------------------------------------------------------------------------




[“Management Agreement”] shall mean that certain [management agreement] dated as
of [ ], [          ], between [ ] and Operator, as may be amended, restated,
supplemented or otherwise modified from time to time.]
[“Manager”] shall mean [INSERT NAME OF MANAGER, AS APPLICABLE], in its capacity
as [Manager] under the Management Agreement, and shall include any successors
and assigns pursuant thereto.
“Material Adverse Effect” means (a) a material adverse effect upon the
condition, financial or otherwise, business, prospects, net worth or results of
operations of the Grantor, Companies, and the Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of Grantee or any Secured
Party under any Note Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Note Document to which it is a party.
“Net Loss Proceeds” shall have the meaning assigned to such term in the
Indenture.
“Note Documents” shall mean the Indenture Notes, the Indenture, the Collateral
Documents and any other documents or instruments entered into in connection with
the foregoing.
“Operating Lease” shall have the meaning assigned to such term in Section
2.1[(g)] hereof.
“Operating Leasehold Estate” shall have the meaning assigned to such term in
Section 2.1[(g)] hereof.
“Operator” shall have the meaning assigned to such term in the preamble hereto.
“Original Indenture” shall have the meaning assigned to such term in the
recitals hereto.
“Other Charges” shall mean any and all present and future real estate, property
and other taxes, assessments and special assessments, levies, fees, all water
and sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords', carriers', mechanics', workmens', repairmens', laborers',
materialmens', suppliers' and warehousemens' Liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Property or other amounts of any nature which, if unpaid, might result in, or
permit the creation of, a Lien on the Property or which might result in
foreclosure of all or any portion of the Property.
“Other Mortgages” shall have the meaning assigned to such term in Section 12.1
hereof.
“Other Properties” shall have the meaning assigned to such term in Section 12.1
hereof.
“Owner” shall have the meaning assigned to such term in the preamble hereto.
“Permitted Liens” shall have the meaning assigned to the term “Permitted
Collateral Encumbrances” in Section 4.23(c)(ii) of the Indenture.
“Person” shall have the meaning assigned to such term in the Indenture.
“Personal Property” shall have the meaning assigned to such term in Section
2.1(f) hereof.
“Pledge Agreement” shall have the meaning assigned to such term in the
Indenture.
“Proceeds” shall have the meaning assigned to such term in the Uniform
Commercial Code .
“Property” shall have the meaning assigned to such term in Section 2.1 hereof.
“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

-4-

--------------------------------------------------------------------------------




“Recorder” shall mean [ ].
“Renewal Lease” shall have the meaning assigned to such term in Section 4.3(b)
hereof.
“Rents” shall have the meaning assigned to such term in Section 2.1[(h)] hereof.
[“Secured Amount”] shall have the meaning assigned to such term in Section 3.5
hereof.
“Security Instrument” shall have the meaning assigned to such term in the
preamble hereto.
“Secured Obligations” shall have the meaning assigned to such term in the Pledge
Agreement.
“Secured Parties” shall have the meaning assigned to such term in the Pledge
Agreement.
“State” shall mean the State in which the Land is located.
“Tangible Chattel Paper” shall have the meaning assigned to such term in the
Uniform Commercial Code.
“Taxes” shall have the meaning assigned to such term in Section 4.2 hereof.
“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.
“Third Party Borrower” shall have the meaning assigned to such term in Section
19.1 hereof.
“Trustee” shall have the meaning assigned to such term in the preamble hereto.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the state in which the Property is located; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Grantee's security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the state in which the Property is located,
the term “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.
“Work Charge” shall have the meaning assigned to such term in Section 4.5(a)
hereof.
All capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Indenture. The rules of construction set forth in
Section 1.03 of the Indenture shall be applicable to this Security Instrument
mutatis mutandis. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form.
ARTICLE 2
GRANTS OF SECURITY
Section 2.1. PROPERTY MORTGAGED. Pursuant to the terms of Sections 2.2, 2.6 and
2.8 below, in order to secure the due and punctual payment and performance of
all of the Secured Obligations for the benefit of the Secured Parties, Grantor
does hereby irrevocably MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN, WARRANT,
TRANSFER and CONVEY, subject to the Permitted Liens, to Trustee, in trust, with
[power of sale] and right of entry and possession,



-5-

--------------------------------------------------------------------------------




for the use and benefit of the Grantee, and does hereby grant a security
interest in and lien upon all of the following property, rights, interests, and
estates now owned or hereafter acquired by Grantor (collectively, the
“Property”), subject to the Permitted Liens, if any:


[(a)    Land. The fee interest in the real property described in Exhibit A
attached hereto and made a part hereof (collectively, the “[Fee] Land”);]
[(b)    Ground Lease. [That/Those] certain ground lease[s] as more particularly
described on Exhibit [A/B] [and Exhibit [B/C]] attached hereto (as amended,
restated, supplemented or otherwise modified from time to time, [individually
and collectively, as the context may require,] the “Ground Lease”), and the
leasehold estate[s] created thereby (the “Ground Leasehold Estate”) in the real
property described in the Ground Lease [and described [respectively] in Exhibit
[A/B] [and Exhibit [B/C]] attached hereto ([collectively,] the “[Leasehold]
Land”, [the Leasehold Land and the Fee Land are sometimes referred to herein
collectively as, the “Land”)], including any and all credits, deposits, options,
proceeds, privileges and rights of Owner as tenant under the Ground Lease,
including, but not limited to, the right, if any, to renew or extend the Ground
Lease for succeeding term or terms, and also including all the right, title,
claim or demand whatsoever of Owner either in law or in equity, in possession or
expectancy, of, in and to Owner's right, as tenant under the Ground Lease, to
elect under Section 365(h)(1) of the Bankruptcy Code to terminate or treat the
Ground Lease as terminated or to consent to the transfer of the interest of
lessor under the Ground Lease (together with any future owners(s) of the
lessor's interest in the Ground Lease, collectively, the “Fee Owner”) in the
Leasehold Land and the Improvements (as hereinafter defined) free and clear of
the Ground Lease under Section 363 of the Bankruptcy Code in the event (i) of
the bankruptcy, reorganization or insolvency of the Fee Owner, and (ii) (A) the
rejection of the Ground Lease by the Fee Owner, as debtor in possession, or by a
trustee for the Fee Owner, pursuant to Section 365 of the Bankruptcy Code or (B)
any attempt by the Fee Owner, as debtor in possession, or by a trustee for the
Fee Owner, to transfer the Fee Owner's interest in the Leasehold Land and the
Improvements under Section 363 of the Bankruptcy Code;]
[(c)]    Additional Land. All additional lands, estates and development rights
hereafter acquired by Grantor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the Lien of this Security Instrument;
[(d)]    Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or description now or hereafter attached, erected or located on
the Land, including, without limitation, (i) all attachments, railroad tracks,
foundations, sidewalks, drives, roads, curbs, streets, ways, alleys, passages,
passageways, sewer rights, parking areas, driveways, fences and walls and (ii)
all materials now or hereafter located on the Land intended for the
construction, reconstruction, repair, replacement, alteration, addition or
improvement of or to such buildings, fixtures, structures and improvements, all
of which materials shall be deemed to be part of the Improvements (as defined
herein) immediately upon delivery thereof on the Land and to be part of the
Improvements immediately upon their incorporation therein (collectively, the
“Improvements”);





-6-

--------------------------------------------------------------------------------




[(e)]    Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements, including, but not limited to, the reversions and remainders, and
all land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Grantor of, in and to the Land and the Improvements, and every part
and parcel thereof, with the appurtenances thereto;
[(f)]    Fixtures and Personal Property. All machinery, apparatus, equipment,
fittings, fixtures (including, but not limited to, all heating,
air-conditioning, plumbing, lighting, communications and elevator fixtures,
inventory and goods), inventory and articles of personal property and accessions
thereof and renewals, replacements thereof and substitutions therefor
(including, but not limited to, beds, bureaus, chiffonniers, chests, chairs,
desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes, draperies,
curtains, shades, venetian blinds, screens, paintings, hangings, pictures,
divans, couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware, silverware, food carts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, medical equipment, potted plants, heating, lighting
and plumbing fixtures, fire prevention and extinguishing apparatus, cooling and
air-conditioning systems, elevators, escalators, fittings, plants, apparatus,
stoves, ranges, refrigerators, laundry machines, tools, machinery, engines,
dynamos, motors, boilers, incinerators, switchboards, conduits, compressors,
vacuum cleaning systems, floor cleaning, waxing and polishing equipment, call
systems, brackets, electrical signs, bulbs, bells, ash and fuel, conveyors,
cabinets, lockers, shelving, spotlighting equipment, dishwashers, garbage
disposals, washers and dryers), other customary hotel equipment and other
tangible property of every kind and nature whatsoever owned by Grantor, or in
which Grantor has or shall have an interest, now or hereafter located upon the
Land and the Improvements, or appurtenant thereto, or usable in connection with
the present or future operation and occupancy of the Land and the Improvements
and all building equipment, materials and supplies of any nature whatsoever
owned by Grantor, or in which Grantor has or shall have an interest, now or
hereafter located upon the Land or the Improvements, or appurtenant thereto, or
usable in connection with the present or future operation and occupancy of the
Land and the Improvements (hereinafter collectively called the “Personal
Property”), and the right, title and interest of Grantor in and to any of the
Personal Property which may be subject to any security interests, as defined in
the Uniform Commercial Code, or equipment leases superior in priority to the
Lien of this Security Instrument and all proceeds and products of all of the
above;
[(g)]    Operating Lease. That certain Lease Agreement dated as of [DESCRIPTION
OF OPERATING LEASE BETWEEN OWNER AND OPERATOR AND ALL AMENDMENTS THEREOF TO BE
INSERTED] (as amended, assigned, and extended and in effect from time to time,
the “Operating Lease”), and the leasehold estate created thereby (the “Operating
Leasehold Estate”), including all assignments, modifications, extensions and
renewals from time to time of the Operating Lease and all credits, deposits,
options, privileges and rights of Operator as tenant under the Operating Lease,
including, but not limited to, rights of first refusal, if any, and the right,
if any, to renew or extend the Operating Lease for a succeeding term or terms,
and also including all the right title, claim or demand whatsoever of Operator
either in law or in equity, in possession or expectancy, of, in and to
Operator's rights, as tenant under the Operating Lease, to elect under Section
365(h)(1) of the Bankruptcy Code, Title 11 U.S.C.A. §101 et seq. (the
“Bankruptcy Code”) to terminate or treat the Operating Lease as terminated in
the event (i) of the bankruptcy, reorganization or insolvency of the lessor
thereunder, and (ii) the rejection of the Operating Lease by the lessor
thereunder, as debtor in possession, or by a trustee for the lessor thereunder,
pursuant to Section 365 of the Bankruptcy Code;
[(h)]    Leases and Rents. All leases, subleases, rental agreements, tenancies,
occupancy or concession agreements, registration cards and agreements, if any,
and other agreements whether or not in writing affecting the use, enjoyment or
occupancy of the Land and/or the Improvements heretofore or

-7-

--------------------------------------------------------------------------------




hereafter entered into (including, without limitation, the Operating Lease) and
all extensions, amendments and modifications thereto, whether before or after
the filing by or against Grantor of any petition for relief under Creditor's
Rights Laws (defined below) (collectively, the “Leases”), and all right, title
and interest of Grantor, its successors and assigns therein and thereunder,
including, without limitation, any guaranties of the Tenants' obligations
thereunder, cash, guaranty agreements, letters of credit, bonds, sureties or
securities deposited thereunder to secure the performance by the Tenants of
their obligations thereunder and all rents, additional rents, revenues, issues,
registration fees, advance rental payments, payments incident to assignment,
sublease or surrender of a Lease, claims for forfeited deposits and claims for
damages, now due or hereafter to become due, with respect to any Lease, any
indemnification against, or reimbursement for, sums paid and costs and expenses
incurred by the Grantor under any Lease or otherwise, and any award in the event
of the bankruptcy of any Tenant under or guarantor of a Lease, if any, and
profits (including all oil and gas or other mineral royalties and bonuses and
all rents, revenues, bonus money, royalties, rights and benefits accruing to
Grantor under all present and future oil, gas and mineral leases on any parts of
the Land and the Improvements) from the Land and the Improvements, all income,
rents, room rates, issues, profits, revenues, deposits, accounts and other
benefits from the operation of the hotel on the Land and/or the Improvements,
including, without limitation, all revenues and credit card receipts collected
from guest rooms, restaurants, bars, mini-bars, meeting rooms, banquet rooms and
recreational facilities and otherwise, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of sale, lease, sublease, license, concession or other
grant of the right of the possession, use or occupancy of all or any portion of
the Land and/or Improvements, or personalty located thereon, or rendering of
services by Grantor or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others, including, without
limitation, from the rental of any office space, retail space, commercial space,
guest room or other space, halls, stores or offices, including any deposits
securing reservations of such space, exhibit or sales space of every kind,
license, lease, sublease and concession fees and rentals, health club membership
fees, food and beverage wholesale and retail sales, service charges, vending
machine sales and proceeds, if any, from business interruption or other loss of
income insurance relating to the use, enjoyment or occupancy of the Land and/or
the Improvements whether paid or accruing before or after the filing by or
against Grantor of any petition for relief under Creditors Rights Laws (the
“Rents”), and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Secured
Obligations. As used herein, the term “Creditors Rights Laws” shall mean any
existing or future laws of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to its debts or debtors;
[(i)]    Insurance Proceeds. All insurance proceeds and any unearned premiums on
and in respect of the Property under any insurance policies covering the
Property whether or not required by this Security Instrument, the Indenture or
any other Notes Documents, including, without limitation, the right to receive
and apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Property (collectively, the “Insurance Proceeds”);
[(j)]    Condemnation Awards. All condemnation awards or payments, including
interest thereon, which may heretofore and hereafter be made with respect to the
Property by reason of any taking or condemnation, whether from the exercise of
the right of eminent domain (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of the right) (collectively, the
“Awards”);
[(k)]    [Reserved.]
[(l)]    Tax Certiorari. All refunds, rebates or credits in connection with
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
[(m)]    Rights. The right, in the name and on behalf of Grantor, to appear in
and defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Grantee or Secured
Parties in the Property;

-8-

--------------------------------------------------------------------------------




[(n)]    Agreements. All other agreements, management agreements, operating
agreements, franchise agreements, license agreements, contracts, certificates,
chattel paper (whether tangible or electronic), instruments, franchises,
permits, licenses, plans, specifications and other documents (including
electronic documents), now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of any part of the Land and Improvements or any business
or activity conducted on any part of the Land and Improvements, including, but
not limited to, the Management Agreement [and Franchise Agreement] and any and
all agreements executed in connection therewith, and all right, title and
interest of Grantor therein and thereunder, including, without limitation, all
reserves, deferred payments, deposits, and refunds of every kind, nature or
character relating thereto, and the right, during the occurrence of any Event of
Default, to receive and collect any sums payable to Grantor thereunder;
[(o)]    Intangibles. All trade names, trademarks, service marks, logos,
copyrights, goodwill, books and records, tenant or guest lists, advertising
materials, telephone exchange numbers identified in such materials, and all
other general intangibles relating to or used in connection with the operation
of the Land, the Improvements and the Personal Property;
[(p)]    Grantor Accounts. All right, title and interest of Grantor, if any,
arising from the operation of the Land and the Improvements in and to all
payments for goods or property sold, leased or occupied or for services
rendered, whether or not yet earned by performance, and not evidenced by an
instrument or chattel paper (hereinafter referred to as “Accounts Receivable”),
including, without limiting the generality of the foregoing, (i) all accounts,
contract rights, book debts, and notes arising from the operation of a hotel on
the Land and the Improvements or arising from the sale, lease or exchange of
goods or other property and/or the performance of services, (ii) Grantor's
rights to payment from any consumer credit/charge card organization or entities
which sponsor and administer such cards, such as the American Express Card, the
Visa Card and the MasterCard or other similar credit cards, (iii) Grantor's
rights in, to and under all purchase orders for goods, services or other
property, (iv) Grantor's rights to any goods, services or other property
represented by any of the foregoing, (v) monies due to or to become due to
Grantor under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of Grantor) and (vi) all collateral security and
guaranties of any kind given by any Person with respect to any of the foregoing.
Accounts Receivable shall include those now existing or hereafter created,
substitutions therefor, proceeds (whether cash or non-cash, movable or
immovable, tangible or intangible) received upon the sale, exchange, transfer,
collection or other disposition or substitution thereof and any and all of the
foregoing and proceeds therefrom;
[(q)]    Security Interests. All right, title and interest of the Owner and
Operator under the Operating Lease as secured party in the personal property and
collateral pursuant to any security interest granted by lessees or by operation
of Applicable Laws thereunder;
[(r)]    Miscellaneous. To the extent not set forth in this Section 2.1, the
Collateral defined in Section 2.6 below;
[(s)]    Proceeds. All proceeds of any of the foregoing items set forth in
subsections (a) through (r) above, including, without limitation, Insurance
Proceeds, Awards which may at any time be converted into cash or liquidation
claims; and
[(t)]    Other Rights. Any and all other rights of Grantor in and to the items
set forth in subsections (a) through (s) above.
Section 2.2. ASSIGNMENT OF LEASES AND RENTS.



-9-

--------------------------------------------------------------------------------




(a)    Grantor hereby absolutely and unconditionally assigns, transfers, and
sets over to Grantee [and Trustee] all of Grantor's right, title and interest in
and to all current and future Leases and Rents and the right, subject to
Applicable Laws, to collect all sums payable to the Grantor thereunder and apply
the same as the Grantee may, in its sole discretion, determine to be appropriate
to protect the security afforded by this Security Instrument (including the
payment of reasonable costs and expenses in connection with the maintenance,
operation, improvement, insurance, taxes and upkeep of the Property), which is
not conditioned upon the Grantee being in possession of the Land; it being
intended by Grantor that this assignment constitutes a present, absolute,
effective, irrevocable and complete assignment and not an assignment for
additional security only. Subject to the terms of Section 9.1(i) of this
Security Instrument, Grantee grants to Grantor a revocable license to (i)
collect, receive, use and enjoy the Rents and Grantor shall hold the Rents, or a
portion thereof sufficient to discharge all current sums due on the Secured
Obligations, for use in the payment of such sums, and (ii) enforce the terms of
the Leases. The foregoing license shall not be revoked until the occurrence and
during the continuance of an Event of Default in accordance with Section 9.1(i)
of this Security Instrument.
(b)    The Grantor acknowledges that the Grantee has taken all reasonable
actions necessary to obtain, and that upon recordation of this Security
Instrument the Grantee shall have, to the extent permitted under Applicable
Laws, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases, subject to the
Permitted Liens, and in the case of security deposits, rights of depositors as
required under Applicable Laws. The Grantor acknowledges and agrees that upon
recordation of this Security Instrument, the Grantee's interest in the Rents
shall be deemed to be fully perfected, “choate” and enforceable as to the
Grantor and all third parties, including, without limitation, any subsequently
appointed trustee in any case under the Bankruptcy Code, without the necessity
of commencing a foreclosure action with respect to this Security Instrument,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.
(c)    Without limitation of the absolute nature of the assignment of the Rents
hereunder, the Grantor and the Grantee agree that (a) this Security Instrument
shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Security Instrument
extends to property of the Grantor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all rents acquired by the estate after the commencement of any
case in bankruptcy.
Section 2.3. [RESERVED]
Section 2.4. COLLECTION OF RENTS BY THE GRANTEE
(a)    Any Rents receivable by the Grantee hereunder, after payment of all
proper costs and expenses as the Grantee may, in its sole discretion, determine
to be appropriate (including the payment of reasonable costs and expenses in
connection with the maintenance, operation, improvement, insurance, taxes and
upkeep of the Property), shall be applied in accordance with the provisions of
Section 9.2 of this Security Instrument. The Grantee shall be accountable to the
Grantor only for Rents actually received by the Grantee. The collection of such
Rents and the application thereof shall not cure or waive any Event of Default
or waive, modify or affect notice of Event of Default or invalidate any act done
pursuant to such notice.
(b)    The Grantor hereby irrevocably authorizes and directs the Tenant under
each Lease to rely upon and comply with any and all notices or demands from the
Grantee for payment of Rents to the Grantee and the Grantor shall have no claim
against any Tenant for Rents paid by such Tenant to the Grantee pursuant to such
notice or demand.
Section 2.5. IRREVOCABLE INTEREST. All rights, powers and privileges of the
[Trustee and] Grantee herein set forth are coupled with an interest and are
irrevocable, subject to the terms and conditions hereof, and the Grantor shall
not take any action under the Leases or otherwise which is inconsistent with
this Security Instrument or any of the terms hereof and any such action
inconsistent herewith or therewith shall be void.

-10-

--------------------------------------------------------------------------------




Section 2.6. SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of Grantor
in the Property. By executing and delivering this Security Instrument, Grantor
hereby grants to Grantee for the benefit of the Secured Parties, as security for
the Secured Obligations, a security interest in the following properties, assets
and rights of Grantor, wherever located, whether now owned or hereafter acquired
or arising, and all Proceeds and products thereof (all of the same being
hereinafter called the “Collateral”): all personal and fixture property of every
kind and nature, including all goods (including inventory, equipment and any
accessions thereto), Instruments (including promissory notes), documents
(including, if applicable, electronic documents), accounts, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), securities and
all other investment property, supporting obligations, any other contract rights
or rights to the payment of money, insurance claims and Insurance Proceeds, all
general intangibles (including all payment intangibles) and all of the Insurance
Proceeds of any of the foregoing (as each of the foregoing terms is defined in
the Uniform Commercial Code).
Section 2.7. FIXTURE FILING. Without in any manner limiting the generality of
any of the other provisions of this Security Instrument: (a) some portions of
the goods described or to which reference is made herein are or are to become
fixtures on the [[Fee] Land described or to which reference is made herein or on
Exhibit A] [and] [the Leasehold Land described or to which reference is made
herein or on Exhibit [B/C]] attached to this Security Instrument; (b) this
Security Instrument is to be filed of record in the real estate records as a
financing statement and shall constitute a “fixture filing” for purposes of the
Uniform Commercial Code; and (c) Owner is the record [fee] owner of the [Ground
Leasehold Estate in the] real estate or interests in the real estate
constituting the Property hereunder, subject to the Permitted Liens. Information
concerning the security interest herein granted may be obtained at the addresses
set forth on the first page hereof. Once properly filed, this Security
Instrument shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property and is to be filed for
record in the real property or other applicable records in the office of the
Recorder where the Property (including said fixtures) is situated. This Security
Instrument shall also be effective as a financing statement covering as
extracted minerals or the like (including oil and gas) and accounts subject to
the applicable provisions of the Uniform Commercial Code of the State in which
the Property is located. The address of the Debtor (Grantor) is set forth on the
first page hereof and the address of the Secured Party (Grantee) is set forth
below. In that regard, the following information is provided:
Name of First Debtor:
[                     ]
 
 
Type of Organization:
[                     ]
 
 
State:
[                     ]
 
 
Organizational ID Number:
[ ]
 
 
Name of Secured Party:
U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
 
 
Address of Secured Party:
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292
Attention: Corporate Trust Services
 
 
[Name and Address of Fee Owner [if First Debtor has Ground Leasehold Estate:]]
[                     ]
 
 
Name of Second Debtor:
[                     ]
 
 
Type of Organization:
[                     ]




-11-

--------------------------------------------------------------------------------




State:
[                     ]
 
 
Organizational ID Number:
[ ]
 
 
Name of Secured Party:
U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
 
 
Address of Secured Party:
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292
Attention: Corporate Trust Services
 
 
[Name and Address of Fee Owner [if Second Debtor has Leasehold Estate:]]
[                     ]



Section 2.8. CONDITIONS TO GRANT. TO HAVE AND TO HOLD the above granted and
described Property unto [Trustee for and on behalf of] Grantee and to the use
and benefit of Grantee and Secured Parties and their successors and assigns,
forever [ IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY, to secure the Secured
Obligations;] provided, however, these presents are upon the express condition
that, upon final payment and performance of the Secured Obligations or the full
and final release of this Security Instrument, these presents and the estate
hereby granted shall cease, terminate and be void.
Section 2.9. GRANTS TO GRANTEE. This Security Instrument and the grants,
assignments and transfers made to Grantee in this Article 2 shall inure to
Grantee solely in its capacity as Collateral Agent for its own benefit and the
benefit of the Secured Parties.
Section 2.10. HOMESTEAD. None of the Property forms any part of any property
owned, used or claimed by Grantor as a residence or business homestead. None of
the Property is exempt from forced sale under Applicable Laws and, to the extent
applicable, the state in which Land and Improvements are located. Grantor hereby
disclaims and renounces each and every claim to the Property as a homestead.
ARTICLE 3
SECURED OBLIGATIONS
Section 3.1. SECURED OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 2 are given for the purpose of
securing the Secured Obligations, including any advances made by Grantee or any
Secured Party for the construction, improvement, operation, repair, maintenance,
preservation or operation of the Property and the security for payment of the
Secured Obligations, whether such future advances are obligatory or are made at
Grantee's or such Secured Party's option, for any purpose and the Property is
collateral security for the payment and performance in full when due of the
Secured Obligations.
Section 3.2. PAYMENT OF OBLIGATIONS. Grantor will pay and perform the Secured
Obligations at the time and in the manner provided in the Indenture and the
other Note Documents, subject to and as required by the terms and provisions
thereof including, without limitation, any non-recourse provisions expressly set
forth therein.









-12-

--------------------------------------------------------------------------------




Section 3.3. INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in the Indenture and the other Note Documents are hereby
made a part of this Security Instrument to the same extent and with the same
force as if fully set forth herein.
Section 3.4. FUTURE ADVANCES. This Security Instrument shall secure all of the
Secured Obligations, including, without limitation, future advances whenever
hereafter made with respect to or under the Indenture or the other Note
Documents and shall secure not only Secured Obligations with respect to
presently existing indebtedness under the Indenture and the other Note Documents
but also any and all other indebtedness which may hereafter be owing by the
Grantor to the Secured Parties under the Indenture and the other Note Documents
however incurred, whether interest, discount or otherwise, and whether the same
shall be deferred, accrued or capitalized, including future advances and
re-advances pursuant to the Indenture or the other Note Documents, whether such
advances are obligatory or to be made at the option of the Secured Parties, or
otherwise, and any extensions, refinancings, modifications or renewals of all
such Secured Obligations whether or not the Grantor executes any extension
agreement or renewal instrument and, in each case, to the same extent as if such
future advances were made on the date of the execution of this Security
Instrument.
Section 3.5. [MAXIMUM AMOUNT OF INDEBTEDNESS. The maximum aggregate amount of
all indebtedness that is, or under any contingency may be, secured at the date
hereof or at any time hereafter by this Security Instrument is $[ ] (the
“Secured Amount”), plus, to the extent permitted by Applicable Laws, collection
costs, sums advanced for the payment of taxes, assessments, maintenance and
repair charges, insurance premiums and any other costs incurred to protect the
security encumbered hereby or the lien hereof, and expenses incurred by the
Grantee by reason of any Event of Default by the Grantor under the terms hereof,
together with interest thereon, all of which amount shall be secured hereby.]
Section 3.6. LAST DOLLAR SECURED. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.
ARTICLE 4
PROPERTY AND COLLATERAL REPRESENTATIONS AND COVENANTS
Grantor represents, warrants, covenants and agrees as follows:
Section 4.1. INSURANCE
. Grantor shall obtain and maintain, or cause to be obtained and maintained, in
full force and effect at all times insurance with respect to Grantor and the
Property as required pursuant to Section 4.16 of the Indenture.
Section 4.2. TAXES AND OTHER CHARGES. Grantor shall pay and discharge all real
estate and personal property taxes, assessments, water rates or sewer rents
(collectively, “Taxes”), ground rents, maintenance charges, impositions (other
than Taxes), and any Other Charges now or hereafter levied or assessed or
imposed against the Property or any part thereof in accordance with the
provisions of the Indenture.
Section 4.3. LEASES
(a)    Grantor hereby represents and warrants that, as of the Effective Date:
(i) Operator is the lessor under all Major Leases (except with respect to the
Operating Lease, under which the Operator is the lessee); (ii) to



-13-

--------------------------------------------------------------------------------




the best of Grantor's knowledge, no Person (other than hotel guests or with
respect to Permitted Liens) has any possessory interest in any Property or right
to occupy the same except under and pursuant to the provisions of the Leases,
Major Leases and the Management Agreement; (iii) to the best of Grantor's
knowledge, the Major Leases are in full force and effect and there are no
material defaults by Grantor or any Tenant under any Major Lease, and there are
no conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults under any Major Lease; (iv) with respect to
each Major Lease, to the best of Grantor's knowledge, (u) no Rent has been paid
more than one (1) month in advance of its due date, (v) there are no offsets or
defenses to the payment of any portion of the Rents, (w) all work to be
performed by Grantor under each Major Lease has been performed as required and
has been accepted by the applicable Tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Grantor to any Tenant have already been received by such
Tenant, (x) there has been no prior sale, transfer or assignment, hypothecation
or pledge of any Major Lease or of the Rents received therein which is still in
effect, (y) no Tenant under any Major Lease has sublet all or any portion of the
premises demised thereby, nor does anyone except such Tenant and its employees
occupy such leased premises other than with respect to Permitted Liens, and (z)
no Tenant under any Major Lease has a right or option pursuant to such Major
Lease or otherwise to purchase all or any part of the Property; or any right or
option for additional space which constitutes Property.
(b)    Grantor hereby covenants and agrees that it shall not enter into a
proposed Lease, including the renewal or extension of an existing Lease (each a
“Renewal Lease”), unless such proposed Lease or Renewal Lease (i) provides for
rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the Tenant) as of the date such
Lease or Renewal Lease is executed by Grantor (unless, in the case of a Renewal
Lease, the rent payable during such renewal, or a formula or other method to
compute such rent, is provided for in the original Lease), (ii) is an
arms-length transaction with a bona fide, independent third party Tenant, (iii)
would not cause a Material Adverse Effect, and (iv) is subject and subordinate
to the this Security Instrument. At Grantee's request, Grantor shall promptly
deliver to Grantee copies of all Leases and Renewal Leases which are entered
into pursuant to this Section 4.3(b) together with Grantor's certification that
they have satisfied all of the conditions of this Section 4.3(b).
(c)    Grantor hereby covenants and agrees that it (i) shall observe and perform
in all material respects all the obligations imposed upon the lessor under the
Major Leases and shall not knowingly do or permit to be done anything to impair
the value of any of the Major Leases as security for the Secured Obligations;
(ii) shall promptly send copies to Grantee of all notices of default which
Grantor shall send or receive with respect to the Major Leases; (iii) shall
enforce all of the material terms, covenants and conditions contained in the
Major Leases upon the part of the Tenant thereunder to be observed or performed;
(iv) shall not collect any of the Rents more than one (1) month in advance
(provided security deposits shall not be deemed Rents collected in advance); and
(v) shall not execute any other assignment of the lessor's interest in any of
the Major Leases or the Rents therefrom, except for Permitted Liens (as such
term is defined in the Indenture).
(d)    Grantor may, without the consent of Grantee, amend, modify or waive the
provisions of any Lease or Renewal Lease or terminate, reduce rents under,
accept a surrender of space under, or shorten the term of, any Lease or Renewal
Lease (including any guaranty, letter of credit or other credit support with
respect thereto); provided (i) that such action (taking into account, in the
case of a termination, reduction in rent, surrender of space or shortening of
term, and the planned alternative use of the affected space) would not cause a
Material Adverse Effect, and (ii) that such Lease or Renewal Lease, as amended,
modified or waived, is otherwise in compliance with the requirements of this
Security Instrument and any subordination agreement binding upon Grantee with
respect to such Lease or Renewal Lease. A termination of a Lease or Renewal
Lease with a Tenant who is in default beyond applicable notice and grace periods
shall not be considered an action which constitutes a Material Adverse Effect
unless it causes a breach, default or failure of performance under the
Management Agreement [or Franchise Agreement, as applicable]. At Grantee's
request, Grantor shall promptly deliver to Grantee copies of all Leases, Renewal
Leases, amendments, modifications and waivers which are entered into pursuant to
this Section 4.3(d) together with a certification with respect to each that it
has satisfied all of the conditions of this Section 4.3(d).
Section 4.4. TITLE
(a)    [Owner has [fee simple title to] [leasehold estate in] the Property,
subject only to the Permitted Liens, and has the right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the same.] Subject
to

-14-

--------------------------------------------------------------------------------




the Permitted Liens, Grantor shall forever warrant, defend and preserve the
title and the validity and priority of the Lien of this Security Instrument and
shall forever warrant and forever defend the same to Grantee and the Secured
Parties, as applicable, against the claims of all Persons whatsoever. Operator
possesses a good and valid leasehold estate in and to the Operating Leasehold
Estate and leases the Operating Leasehold Estate free and clear of all liens,
encumbrances and charges whatsoever, except for the Permitted Liens. This
Security Instrument, when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, when properly filed or indexed in the appropriate records,
will create (a) a valid, perfected first priority Lien on the Property, subject
only to Permitted Liens and (b) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any
applicable Permitted Liens.
Section 4.5. PAYMENT FOR LABOR AND MATERIALS
(a)    Subject to Section 4.5(b) below, Grantor will promptly pay (or cause to
be paid) when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Property (each, a “Work
Charge”) and never permit to exist beyond the due date thereof in respect of the
Property or any part thereof any Lien or security interest with respect to any
Work Charge other than a Lien permitted pursuant to Section 4.23(c)(i) of the
Indenture, even though inferior to the Liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional Lien or security interest with
respect to any Work Charge other than the Liens or security interests hereof
except for the Liens permitted pursuant to Section 4.23(c)(i) of the Indenture.
Grantor represents there are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Note Documents.
(b)    After prior written notice to Grantee, Grantor, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Grantor or to the Property or any alleged
non-payment of any Work Charge, provided that (i) no Event of Default has
occurred and is continuing; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Grantor
is subject and shall not constitute a default thereunder and such proceeding
shall be conducted in accordance with all Applicable Laws; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost during the duration of such legal
proceeding; (iv) Grantor shall promptly upon final determination thereof pay (or
cause to be paid) any such Work Charge determined to be valid, applicable and
unpaid; (v) such proceeding shall suspend the collection of such contested Work
Charge from the Property or Grantor shall have paid the same (or shall have
caused the same to be paid) under protest; and (vi) Grantor shall furnish (or
cause to be furnished) such security as may be required in the proceeding by
Applicable Laws, or as may be reasonably requested by Grantee, to insure payment
of such Work Charge, together with all interest and penalties payable in
connection therewith. Grantee may apply any such security or part thereof, as
necessary to pay for such Work Charge at any time when, in the sole but
reasonable judgment of Grantee, the validity, applicability and non-payment of
such Work Charge is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost during or as a result of such legal proceeding or Work Charge.
Section 4.6. MAINTENANCE AND USE OF PROPERTY, WASTE, USE. Grantor shall cause
the Property to be maintained in a good and safe condition and repair in
accordance with the terms of the Indenture. Subject to the terms of the
Indenture, the Improvements and the Personal Property shall not be removed,
demolished or materially altered or expanded (except for normal replacement of
the Personal Property) without the consent of Grantee. Subject to the terms of
the Indenture, Grantor shall promptly repair, replace or rebuild any part of the
Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any condemnation and shall complete and
pay for any structure at any time in the process of construction or repair on
the Land. Subject to the terms of the Indenture, Grantor shall not initiate,
join in, acquiesce in, or consent to any change in any private restrictive
covenant, zoning law or other public or private restriction, limiting or
defining the uses which may be made of the Property or any part thereof. Subject
to the provisions of the Indenture with respect thereto, if, under Applicable
Laws relating to zoning, the use of all or any portion of the Property is or
shall become a nonconforming use, Grantor will not cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Grantee.

-15-

--------------------------------------------------------------------------------




Grantor shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or give cause for cancellation of any policy, or do
or permit to be done thereon anything that may in any way impair the value of
the Property or the security of this Security Instrument. Grantor will not,
without the prior written consent of Grantee, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof. The Property shall be used only for a hotel and
any ancillary uses relating thereto, and for no other uses without the prior
written consent of Grantee.
Section 4.7. CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
ORGANIZATION; STATUS OF GRANTOR. Each Grantor will not effect any change (i) to
its legal name, (ii) in its identity (including its trade name or names) or
organizational structure, (iii) in its organizational identification number, if
any, (iv) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), or (v) in its principal
place of business set forth on the first page of this Security Instrument,
unless (A) it shall have given the Grantee written notice at least thirty (30)
days prior to the effective date of any such change, clearly describing such
change and providing such other information in connection therewith as the
Grantee may reasonably request, and, in the case of a change in Grantor's
structure not permitted by the Indenture, without first obtaining the prior
written consent of Grantee, and (B) it shall have taken or will promptly take
all action necessary to maintain the perfection and priority of the security
interest of the Grantee in the Collateral at all times following such change.
Each Grantor's exact legal name is correctly set forth in the first paragraph of
this Security Instrument and the signature block at the end of this Security
Instrument. Each Grantor is an organization of the type specified in the first
paragraph of this Security Instrument. Each Grantor is incorporated in or
organized under the laws of [__________] and authorized to do business in the
state of [ ]. Each Grantor's principal place of business and chief executive
office, and the place where the Grantor keeps its books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been for
the preceding four months (or, if less, the entire period of the existence of
Grantor) c/o FelCor Lodging Trust Incorporated, 545 E. John Carpenter Freeway,
Suite 1300, Irving, Texas 75062, Attention: General Counsel. Each Grantor's
organizational identification number, if any, assigned by the state of
incorporation or organization is correctly set forth in Section 2.7 of this
Security Instrument. If a Grantor does not now have an organizational
identification number and later obtains one, Grantor promptly shall notify the
Grantee of such organizational identification number.
Section 4.8. Event of Loss. If there shall occur any Event of Loss (or, in the
case of any condemnation, taking or other proceeding in the nature thereof, upon
the occurrence thereof or notice of the commencement of any proceeding
therefor), the Grantor shall promptly send to the Grantee a written notice
setting forth the nature and extent thereof. Any Net Loss Proceeds which derive
from such Event of Loss shall be applied, allocated and distributed in
accordance with the provisions of Section 4.12 of the Indenture.
Section 4.9. OPERATING LEASE
(a)    Grantor hereby represents and warrants, as of the Effective Date: (i) the
Operating Lease is in full force and effect and has not been modified or amended
in any manner whatsoever, except as specified in Section 2.1[(g)] hereof; (ii)
to the best of Grantor's knowledge, there are no material defaults under the
Operating Lease by any party thereunder, and no event has occurred which but for
the passage of time, or the giving of notice, or both would constitute a
material default under the Operating Lease; (iii) neither Owner nor Operator,
under the Operating Lease, has commenced any action or given or received any
notice for the purpose of terminating the Operating Lease; (iv) to the best of
Grantor's knowledge, the applicable interests of Owner and Operator in the
Operating Lease are not subject to any Liens (other than Permitted Liens)
superior to, or of equal priority with, this Security Instrument; (v) this
Security Instrument encumbers the Operator's leasehold interest in the Property
as tenant under the Operating Lease and Owner's [fee/leasehold] interest in the
Property (and the Owner's interest, as landlord, in the Operating Lease); (vi)
the Owner's [fee/leasehold] interest is subject and subordinate to this Security
Instrument; (vii) the Operating Lease requires Owner or Operator, as applicable,
to use reasonable efforts to give notice of any default by Owner or Operator to
Grantee and the Operating Lease further provides that any notice of termination
given under the Operating Lease is not effective against Grantee or any Secured
Party unless a copy of the notice has been delivered to Grantee in the manner
described in the Operating Lease; (viii) under the terms of the Operating Lease,

-16-

--------------------------------------------------------------------------------




Grantee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of Operator under the
Operating Lease) to cure any default under the Operating Lease, which is curable
after the receipt of notice of any default, before Owner may terminate the
Operating Lease; (ix) under the terms of the Operating Lease and the applicable
Note Documents, taken together, any Net Loss Proceeds will be applied in
accordance with the terms of the Indenture; (x) the Operating Lease does not
impose restrictions on subletting; and (xi) the Operating Lease or a memorandum
thereof has been duly recorded.
(b)    Notwithstanding the terms of Section [__] of the Operating Lease, by its
execution of this Security Instrument, Owner hereby consents to Operator
entering into this Security Instrument and mortgaging and encumbering its
interest in the Operating Lease in favor of Grantee hereby.
(c)    The Owner and Operator hereby agree that the Operating Lease is subject
and subordinate to all of the terms and provisions of this Security Instrument
(including any and all extensions, renewals, replacements, refinancings,
additions to, consolidations, amendments and modifications hereof) and to the
rights of Grantee hereunder.
(d)    Each of Owner and Operator hereby covenant and agree, so long as the
Secured Obligations remain outstanding, to:
(i)    promptly perform and/or observe in all material respects all of the
non-monetary covenants and agreements required to be performed and observed by
it under the Operating Lease and do all things necessary to preserve and to keep
unimpaired its rights thereunder;
(ii)    promptly notify Grantee of any event of default under the Operating
Lease;
(iii)    promptly enforce the performance and observance of all of the covenants
and agreements required to be performed and/or observed by Owner or Operator, as
applicable, under the Operating Lease; and
(iv)    maintain the Operating Lease in full force and effect while the Secured
Obligations remain outstanding.
(e)    Grantee acknowledges and agrees that the Operating Lease shall
automatically terminate upon Grantee (or its nominee or a purchaser of the
Property in connection with a foreclosure or pursuant to a deed in lieu thereof)
obtaining title to the Property pursuant to a foreclosure of this Security
Instrument, deed in lieu thereof or pursuant to the exercise of any other
remedies available to Grantee after an Event of Default.
Section 4.10. MANAGEMENT AGREEMENT
(a)    Operator hereby represents and warrants, as of the Effective Date: (i)
the Management Agreement is in full force and effect, and to the best of
Operator's knowledge, there is no material default thereunder by any party
thereunder, (ii) to the best of Operator's knowledge, no event has occurred
that, with the passage of time and/or the giving of notice or both would
constitute a material default thereunder, (iii) except to the extent nonpayment
would not have a Material Adverse Effect, no management fees under the
Management Agreement are accrued and unpaid except as provided or permitted
under the express terms of the Management Agreement; and (iv) under the terms of
the Management Agreement, and the applicable Note Documents, taken together, any
Net Loss Proceeds will be applied in accordance with the terms of the Indenture.
(b)    Operator hereby covenants and agrees that, so long as the Secured
Obligations remain outstanding, Operator shall (i) diligently perform and
observe in all material respects all of the material terms, covenants and
conditions of the Management Agreement on the part of Operator to be performed
and observed and Operator shall do all things necessary to keep unimpaired the
rights of Operator under the Management Agreement except to the extent failure
to do so would not have a Material Adverse Effect; and (ii) reasonably promptly
notify Grantee of the giving of any notice by the Manager to Operator of any
material default by Operator in the performance or observance of any of the
terms, covenants or conditions of the Management Agreement on the part of
Operator to be so performed and observed and deliver to Grantee a true copy of
each such notice.

-17-

--------------------------------------------------------------------------------




Section 4.11. [FRANCHISE AGREEMENT].
(a)    Operator hereby represents and warrants, as of the Effective Date: (i)
the Franchise Agreement is in full force and effect, and, except to the extent
nonpayment would not have a Material Adverse Effect, all franchise fees,
reservation fees, royalties and other sums due and payable thereunder have been
paid in full to date (except as may be permitted under the express terms of the
Franchise Agreement), (ii) to the best of Operator's knowledge, there is no
material default under the Franchise Agreement by any party thereunder, (iii)
there exists no property improvement plan with respect to the Property pursuant
to which improvements or repairs to the Property required by the Franchisor
remain incomplete or unsatisfied in any material respect in accordance with such
plan or other requirements of the Franchisor in any material respect, and (iv)
under the terms of the Franchise Agreement, and the applicable Note Documents,
taken together, any Net Loss Proceeds will be applied in accordance with the
terms of the Indenture.
(b)    Operator hereby covenants and agrees that so long as the Secured
Obligations remain outstanding, Operator shall, (i) pay all sums required to be
paid by Operator, in its capacity as franchisee, under the Franchise Agreement
except to the extent nonpayment would not have a Material Adverse Effect, (ii)
diligently perform, observe and enforce in all material respects all of the
material terms, covenants and conditions of the Franchise Agreement on the part
of the Operator, in its capacity as franchisee, to be performed, observed and
enforced and do all things necessary to keep unimpaired the rights of the
Operator, in its capacity as franchisee, under the Franchise Agreement, and
(iii) reasonably promptly notify Grantee of the giving of any notice to Operator
of any material default by Operator, in its capacity as franchisee, in the
performance or observance of any of the terms, covenants or conditions of the
Franchise Agreement on the part of Operator, in its capacity as franchisee, to
be performed and observed and deliver to Grantee a true copy of each such
notice.
Section 4.12. [GROUND LEASE].
(a)    Grantor hereby represents and warrants, as of the Effective Date, (i)
Grantor has delivered a true and correct copy of each Ground Lease to Grantee
prior to or simultaneously with its execution of this Security Instrument; (ii)
the Ground Lease is in full force and effect and has not been modified or
amended in any manner whatsoever, except as specified in [Exhibit [A/B] [and
Exhibit [B/C]] attached hereto]; (iii) the Grantor enjoys the quiet and peaceful
possession of the Ground Leasehold Estate subject only to Permitted Liens; (iv)
to the best of Grantor's knowledge, there is no material default under the
Ground Leasehold by any party thereunder, and no event has occurred which but
for the passage of time, or the giving of notice, or both would constitute a
material default under the Ground Lease; (v) except to the extent nonpayment
would not have a Material Adverse Effect, all rents, additional rents, and other
sums due and payable under the Ground Lease have been paid in full except as
permitted under the express terms of the Ground Lease; (vi) to the best of
Grantor's knowledge, no Person has commenced any action or given or received any
notice for the purpose of terminating such Ground Lease; (vii) the consummation
of the transactions contemplated hereby will not result in any breach of, or
constitute a default under, the Ground Lease, (viii) all actions which must be
taken for Grantee to have the rights of a leasehold mortgagee or mortgagee
pursuant to the Ground Lease have been taken and completed; (ix) the Grantor or
any Affiliate thereof has not granted any other leasehold mortgage or made any
other assignment, pledge or hypothecation of its interest under the Ground
Lease; (x) the Ground Lease or a memorandum thereof has been duly recorded; (xi)
the Ground Lease permits the interest of the lessee thereunder to be encumbered
by the Security Instrument; (xii) the Ground Lease is not subject to any Liens
(other than Permitted Liens) superior to, or of equal priority with, the
Security Instrument; (xiii) the Ground Lease, either by its express terms or
after giving effect to any estoppel and consent agreement,

-18-

--------------------------------------------------------------------------------




[(v) cannot be cancelled, terminated, surrendered or amended without the prior
written consent of Grantee; (w) requires Fee Owner to enter into a new lease on
similar terms and conditions upon termination of the Ground Lease for any
reason, including rejection of the Ground Lease in a proceeding under the
Bankruptcy Code or any other Creditors Rights Laws; (x) is assignable upon
notice to, but without the consent of, the Fee Owner and, in the event that it
is so assigned, it is further assignable upon notice to, but without the need to
obtain the consent of Fee Owner, (y) provides that notice of termination given
under the Ground Lease is not effective against Grantee or any Secured Party
unless a copy of such notice has been delivered to Grantee in the manner
described in the Ground Lease and (z) provides that Grantee is permitted a
reasonable opportunity (including, where necessary, sufficient time to gain
possession of the interest of the Grantor under the Ground Leases) to cure any
default under the Ground Lease, which is curable after the receipt of notice of
any default, before Fee Owner may terminate the Ground Lease;] (xiv) the Ground
Lease has a term which extends [not less than twenty-five (25) years] beyond the
date on which no Secured Obligations continue to be outstanding; (xv) under the
terms of the Ground Lease, and the applicable Note Documents, taken together,
any Net Loss Proceeds will be applied in accordance with the terms of the
Indenture; and [(xvi) the Ground Lease does not impose restrictions on
subletting.]
(b)    Grantor hereby covenants and agrees that, so long as the Secured
Obligations remain outstanding, it shall (i) except to the extent nonpayment
would not have a Material Adverse Effect, pay all rents, additional rents and
other sums required to be paid by Grantor, as tenant under and pursuant to the
provisions of the Ground Lease, (ii) diligently perform and observe in all
material respects all of the terms, covenants and conditions of the Ground Lease
to be performed and observed on the part of such Grantor, as tenant thereunder,
(iii) reasonably promptly notify Grantee of the giving of any notice by Fee
Owner to Grantor of any material default by Grantor, as tenant thereunder, and
deliver to Grantee a true copy of each such notice within five (5) days of
Grantor's receipt and (iv) reasonably promptly notify Grantee of any notice of
bankruptcy, reorganization or insolvency of Fee Owner, and deliver to Grantee a
true copy of such notice.
(c)    In the event of any uncured default by the Grantor in the performance of
any of its obligations under the Ground Lease, including, without limitation,
any uncured default in the payment of rent and other charges and impositions
made payable by the lessee thereunder, then, in the case of an uncured default
in the payment of any monetary obligation, [Grantee has the right, but not the
obligation, without notice, to make payment to cure such default, or, in the
case of an uncured default in the performance of any non-monetary obligation,
Grantee has the right, but not the obligation, to cause the default or defaults
to be remedied and otherwise exercise any and all of the rights of the Grantor
thereunder in the name of and on behalf of the Grantor]. Grantor shall, on
demand, reimburse Grantee for all advances made and reasonable expenses incurred
by Grantee in curing any such default (including, without limitation, reasonable
attorneys' fees), together with interest thereon computed at the Default Rate
(as hereinafter defined) from the date that an advance is made or expense is
incurred, to and including the date the same is paid.
(d)    Notwithstanding anything to the contrary contained herein with respect to
the Ground Lease:
(i)    the Lien of this Security Instrument attaches to all of the Grantor's
rights and remedies at any time arising under or pursuant to subsection 365(h)
of the Bankruptcy Code, including, without limitation, all of the Grantor's
rights, as debtor, to remain in possession of the related Property which is
subject to the Ground Lease;
(ii)    The Grantor shall not, without Grantee's written consent, elect to treat
a Ground Lease as terminated under subsection 365(h)(1) of the Bankruptcy Code.
Any such election made without Grantee's prior written consent shall be void;
(iii)    As security for the Secured Obligations, Grantor unconditionally
assigns, transfers and sets over to Grantee for the benefit of the Secured
Parties all of Grantor's claims and rights to the payment of damages arising
from any rejection of the Ground Lease by Fee Owner under the Bankruptcy Code.
Grantee and Grantor shall proceed jointly or in the name of Grantor in respect
of any claim, suit, action or proceeding relating to the rejection of the Ground
Lease, including, without limitation, the right to file and prosecute any proofs
of claim, complaints, motions, applications, notices and other documents in any
case in respect of Fee Owner under the Bankruptcy Code. This assignment
constitutes a present, irrevocable and unconditional assignment of the foregoing
claims, rights and remedies, and shall continue in effect until all of the
Secured

-19-

--------------------------------------------------------------------------------




Obligations shall have been satisfied and discharged in full. Any amounts
received by Grantee or Grantor as damages arising out of the rejection of the
Ground Lease as aforesaid shall be applied to all costs and expenses of Grantee
(including, without limitation, reasonable attorneys' fees and costs) incurred
in connection with the exercise of any of its rights or remedies in accordance
with the applicable provisions hereof;
(iv)    Upon or anytime after the rejection of the Ground Lease by Fee Owner,
pursuant to the Bankruptcy Code, Grantor shall not, without the prior written
consent of Grantee, effect, or seek to cause, any offset of the amount of
damages caused by such rejection, as against any rent or other amounts due under
such Ground Lease. Grantor shall request such consent of Grantee in writing
prior to seeking any such offset. If Grantee has failed to object to any such
proposed offset within ten (10) Business Days after receiving notice thereof
from the Grantor, the Grantor may proceed to offset damages only up to the
amounts set forth in Grantor's notice to Grantee;
(v)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of the Fee Owner of all or any part the Property subject to the
Ground Lease in connection with any case under the Bankruptcy Code, Grantee and
Grantor shall cooperatively conduct and control any such litigation with counsel
agreed upon between Grantor and Grantee in connection with such litigation.
Grantor shall, upon demand, pay to Grantee all reasonable costs and expenses
(including attorneys' fees and costs) actually paid or actually incurred by
Grantee or any Secured Party in connection with the cooperative prosecution or
conduct of any such proceedings. All such costs and expenses shall be secured by
the Lien of this Security Instrument; and
(vi)    Grantor shall reasonably promptly, after obtaining knowledge of such
filing, notify Grantee in writing of any filing by or against Fee Owner of a
petition under the Bankruptcy Code, such notice setting forth any information
available to Grantor as to the date of such filing, the court in which such
petition was filed, and the relief sought in such filing. Grantor shall promptly
deliver to Grantee any and all notices, summons, pleadings, applications and
other documents received by Grantor in connection with any such petition and any
proceedings relating to such petition.
ARTICLE 5
FURTHER ASSURANCES
Section 5.1. COMPLIANCE WITH INDENTURE. Grantor shall comply with all covenants
set forth in the Indenture relating to acts or other further assurances to be
made on the part of Grantor in order to protect and perfect the Lien or security
interest hereof upon, and in the interest of [Trustee,] Grantee and Secured
Parties in, the Property.
Section 5.2. AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF ATTORNEY.
Grantor hereby irrevocably authorizes the Grantee at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto and continuations
thereof that (a) indicate the Collateral (i) as all assets of the Grantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Grantor is an organization,
the type of organization and any organizational identification number issued to
the Grantor and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. The
Grantor agrees to furnish any such information to the Grantee promptly upon the
Grantee's request. Grantor also ratifies its authorization for Grantee to have
filed any like initial financing statements, amendments thereto and
continuations thereof, if filed prior to the date of this Security Instrument.
Grantor hereby irrevocably constitutes and appoints Grantee and any officer or
agent of Grantee, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Grantor or in Grantor's own name to execute in Grantor's name any such
documents and otherwise to carry out the purposes of this Section 5.2, to the
extent that Grantor's authorization above is not sufficient and Grantor fails or
refuses to promptly execute such documents. To the extent permitted by
Applicable Laws, Grantor hereby ratifies

-20-

--------------------------------------------------------------------------------




all acts said attorneys-in-fact have lawfully done in the past or shall lawfully
do or cause to be done in the future by virtue hereof. This power of attorney is
a power coupled with an interest and shall be irrevocable until final payment
and performance of the Secured Obligations or the full and final release of this
Security Instrument.
Section 5.3. RECORDING OF SECURITY INSTRUMENT, ETC. Grantor, upon execution and
delivery of this Security Instrument and thereafter, from time to time, will
cause this Security Instrument and any of the other Note Documents creating a
Lien or evidencing the Lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by Applicable Laws in order to publish notice of and
perfect the Lien hereof upon, and the interest of Grantee [and Trustee] in, the
Property. Grantor will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of this Security Instrument and the other Note Documents, including
any instrument of further assurance and any modification or amendment of the
foregoing documents, and all federal state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument and the other Note Documents,
including any instrument of further assurance and any modification or amendment
of the foregoing documents, except where prohibited by Applicable Laws so to do.
Section 5.4. ADDITIONS TO PROPERTY. All right, title and interest of the Grantor
in and to all extensions, amendments, relocations, retakings, improvements,
betterments, renewals, substitutes and replacements of, and all additions and
appurtenances to, the Property hereafter acquired by or released to the Grantor
or constructed, assembled or placed by the Grantor upon the Land, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by the Grantor, shall become subject to the Lien and
security interest of this Security Instrument as fully and completely and with
the same effect as though now owned by the Grantor and specifically described in
the grant of the Property above, but at any and all times the Grantor will
execute and deliver to the Grantee any and all such further assurances,
mortgages, deeds of trust, conveyances or assignments thereof as the Grantee may
reasonably require for the purpose of expressly and specifically subjecting the
same to the Lien and security interest of this Security Instrument.
Section 5.5. ADDITIONAL SECURITY. Without notice to or consent of the Grantor
and without impairment of the Lien and rights created by this Security
Instrument, the Grantee [and/or Trustee] at the direction of the Grantee may
accept (but the Grantor shall not be obligated to furnish) from the Grantor or
from any other Person, additional security for the Secured Obligations. Neither
the giving hereof nor the acceptance of any such additional security shall
prevent the Grantee [or Trustee] at the direction of the Grantee from resorting,
first, to such additional security, and, second, to the security created by this
Security Instrument without affecting the Grantee's [and Trustee's] Lien and
rights under this Security Instrument.
Section 5.6. STAMP AND OTHER TAXES. The Grantor shall pay any United States
documentary stamp taxes, with interest and fines and penalties, and any mortgage
recording taxes, with interest and fines and penalties, that may hereafter be
levied, imposed or assessed under or upon or by reason hereof or the Secured
Obligations or any instrument or transaction affecting or relating to either
thereof, and in default thereof, the Grantee may advance the same and the amount
so advanced shall be payable by the Grantor to the Grantee, upon demand.
Section 5.7. CERTAIN TAX LAW CHANGES. In the event of the passage after the date
hereof of any law deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or debts secured by mortgages for state or local
purposes or the manner of the collection of any taxes, and imposing any taxes,
either directly or indirectly, on this Security Instrument or any other Note
Document, the Grantor shall promptly pay to the Grantee such amount or amounts
as may be necessary from time to time to pay any such taxes, assessments or
other charges resulting therefrom; provided, that if any such payment or
reimbursement shall be unlawful or taxable to the Grantee, or would constitute
usury or render the indebtedness wholly or partially usurious under Applicable
Laws, the Grantor shall pay or reimburse the Grantee for payment of the lawful
and non-usurious portion thereof.
Section 5.8. PROCEEDS OF TAX CLAIM. In the event that the proceeds of any tax
claim are paid after the Grantee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Grantee to satisfy

-21-

--------------------------------------------------------------------------------




any deficiency remaining after such foreclosure. The Grantee shall retain its
interest in the proceeds of any tax claim during any redemption period. The
amount of any such proceeds in excess of any deficiency claim of the Grantee
shall in a reasonably prompt manner be released to the Grantor.
ARTICLE 6
DUE ON SALE/ENCUMBRANCE
Section 6.1. NO SALE/ENCUMBRANCE. Except as and to the extent permitted by the
Indenture and except for any Permitted Liens, Grantor shall not cause or permit
a sale, conveyance, mortgage, deed, grant, bargain, encumbrance, pledge,
assignment, or grant of any options with respect to, or any other transfer or
disposition (directly or indirectly, voluntarily or involuntarily, by operation
of Applicable Laws or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest in the Property or any part thereof or
interest therein.
ARTICLE 7
PREPAYMENT; RELEASE OF PROPERTY
Section 7.1. PREPAYMENT. The Secured Obligations may not be prepaid in whole or
in part except in strict accordance with the express terms and conditions of the
Indenture Notes and the Indenture.
Section 7.2. RELEASE OF PROPERTY. Grantor shall not be entitled to a release of
any portion of the Property from the Lien of this Security Instrument except in
accordance with the express terms and conditions of the Indenture.
ARTICLE 8
DEFAULT
Section 8.1. EVENT OF DEFAULT. The term “Event of Default” as used in this
Security Instrument shall have the meaning assigned to such term in the
Indenture and the occurrence of an “Event of Default” under the Indenture shall
constitute an “Event of Default” hereunder.
ARTICLE 9
RIGHTS AND REMEDIES UPON DEFAULT
Section 9.1. REMEDIES. Upon the occurrence and during the continuance of any
Event of Default, Grantor agrees that Grantee [, acting for itself or by or
through Trustee (or its successors and substitutes),] may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Grantor, and in and to the Property, including, but not limited
to, such actions as are available under Applicable Laws and the following
actions, each of which may be pursued alternatively, concurrently or otherwise,
at such time and in such order as Grantee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Grantee:
(a)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] declare the Secured Obligations to be immediately due and payable.
Notwithstanding the foregoing, if and to the extent the Indenture provides for
automatic acceleration of the principal amount of the outstanding Secured
Obligations upon the occurrence of certain Events of Default, such provisions
with respect to automatic acceleration shall govern and control, without any
further notice, demand or other action by the Secured Parties, Grantee[,
Trustee] or any other Person.
(b)    Reserved.
(c)    With respect to foreclosure, judicial or otherwise, with respect to any
of the Property:

-22-

--------------------------------------------------------------------------------




(i)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of Applicable Laws,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner. Grantee may personally, or by its agents or attorneys[, or may
direct the Trustee to], (A) enter into and upon and take possession of all or
any part of the Property together with the books, records and accounts of the
Grantor relating thereto and exclude the Grantor, its agents and servants wholly
therefrom, (B) use, operate, manage and control the Property and conduct the
business thereof, (C) maintain and restore the Property, (D) make all necessary
or proper repairs, renewals and replacements and such useful alterations thereto
and thereon as the Grantee may deem advisable, (E) manage, lease and operate the
Property and carry on the business thereof and exercise all rights and powers of
the Grantor with respect thereto either in the name of the Grantor or otherwise
or (F) collect and receive all Rents. Subject to Section 10.1hereof, the Grantee
[or Trustee] shall be under no liability for or by reason of any such taking of
possession, entry, removal or holding, operation or management except that any
amounts so received by the Grantee shall be applied in accordance with the
provisions of the Indenture.
(ii)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to], with or without entry, to the extent permitted and pursuant to the
procedures provided by Applicable Laws, institute proceedings for the partial
foreclosure of this Security Instrument, conducting the sale as herein provided,
and without declaring the whole Secured Obligations due, and provided that if
sale is made because of an Event of Default as hereinabove mentioned, such sale
may be made subject to the unmatured part of the Indenture Notes and/or the
Secured Obligations secured hereby, and it is agreed that such sale, if so made,
shall not in any manner affect any other Secured Obligations secured hereby, but
as to such other Secured Obligations this Security Instrument and the Liens
created hereby shall remain in full force and effect just as though no sale had
been made under the provisions of this Section 9.1(c)(ii). It is further agreed
that several sales may be made hereunder without exhausting the right of sale
for any remaining Secured Obligations secured hereby, it being the purpose to
provide for a foreclosure and sale of the Property for any matured portion of
any of the Secured Obligations secured hereby or other items provided for herein
without exhausting the power to foreclose and to sell the Property for any
remaining Secured Obligations secured hereby, whether matured at the time or
subsequently maturing.
(iii)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] sell the Property in whole or in part and in such parcels and order as
Grantee [or Trustee] may determine, and the right of sale hereunder shall not be
exhausted by one or more sales, but successive sales may be had until all of the
Property has been legally sold.
(iv)    Grantee and/or one or more Secured Parties may become the purchaser at
any such sale if it is the highest bidder, and shall have the right, after
paying or accounting for all costs of said sale or sales, to credit the amount
of the bid upon the amount of the Secured Obligations owing, in lieu of cash
payment.
(v)    It shall not be necessary for the Grantee [or Trustee, or its successors
or substitutes,] to have constructively in its possession any part of the real
or personal Property covered by this Security Instrument, and the title and
right of possession of said Property shall pass to the purchaser or purchasers
at any sale hereunder as fully as if the same had been actually present and
delivered. Likewise, on foreclosure of this Security Instrument whether by power
of sale herein contained or otherwise, Grantor or any Person claiming any part
of the Property by, through or under Grantor, shall not be entitled to a
marshalling of assets or a sale in inverse order of alienation.
(vi)    The recitals and statements of fact contained in any notice or in any
conveyance to the purchaser or purchasers at any sale hereunder shall be prima
facie evidence of the truth of such facts, and all prerequisites and
requirements necessary to the validity of any such sale shall be presumed to
have been performed.

-23-

--------------------------------------------------------------------------------




(vii)    To the extent permitted by Applicable Laws, any sale under the powers
granted by this Security Instrument shall be a perpetual bar against Grantor,
its heirs, successors, assigns and legal representatives.
(viii)    Grantee may[, or may direct Trustee (or its successors and
substitutes) to,] sell for cash or upon credit the Property or any part thereof
and all estate, claim, demand, right, title and interest of Grantor therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by
Applicable Laws.
(ix)    In the event of a sale, by foreclosure, power of sale or otherwise, of
less than all of Property, this Security Instrument shall continue as a Lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.
(d)    In the event any sale hereunder is not completed or is defective in the
opinion of Grantee or the holder of any part of the Secured Obligations, to the
extent permitted by Applicable Laws, such sale shall not exhaust the power of
sale hereunder, and Grantee or such holder shall have the right to cause a
subsequent sale or sales to be made by [the Trustee or any successor or
substitute Trustee].
(e)    In the event of a foreclosure under the powers granted by this Security
Instrument, Grantor and all other Persons in possession of any part of the
Property shall be deemed tenants at will of the purchaser at such foreclosure
sale and shall be liable for a reasonable rental for the use of the Property;
and if any such tenants refuse to surrender possession of the Property upon
demand, the purchaser shall be entitled to institute and maintain the statutory
action of forcible entry and detainer and procure a writ of possession
thereunder, and Grantor expressly waives all damages sustained by reason
thereof.
(f)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in the
Indenture Notes, the Indenture or in the other Note Documents.
(g)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] recover judgment on the Indenture Notes either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Note
Documents.
(h)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] apply for and shall be entitled to the appointment of a receiver, trustee,
liquidator or conservator of the Property, without notice and without regard for
the adequacy of the security for the Secured Obligations and without regard for
the solvency of any Grantor or Guarantor or any other guarantor or indemnitor
under the Indenture or any other Person liable for the payment of the Secured
Obligations.
(i)    The license granted to Grantor under Section 2.2 hereof shall
automatically be revoked and, to the extent permitted by Applicable Laws,
Grantee may enter into or upon the Property, either personally or by its agents,
nominees or attorneys and dispossess Grantor and its agents and servants
therefrom, without liability for trespass, damages or otherwise and exclude
Grantor and its agents or servants wholly therefrom, and take possession of all
books, records and accounts relating thereto and Grantor agrees to surrender
possession of the Property and of such books, records and accounts to Grantee
upon demand, and thereupon Grantee may (i) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with all and every part of
the Property and conduct the business thereat; (ii) complete any construction on
the Property in such manner and form as Grantee deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Grantor with respect to the
Property, whether in the name of Grantor or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict Tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (v) require Grantor to pay monthly in advance
to Grantee, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Grantor; (vi) require Grantor to vacate and surrender
possession of the Property to Grantee or to such

-24-

--------------------------------------------------------------------------------




receiver and, in default thereof, Grantor may be evicted by summary proceedings
or otherwise; and (vii) apply the receipts from the Property to the payment of
the Secured Obligations, in such order, priority and proportions as Grantee
shall deem appropriate in its sole discretion after deducting therefrom all
reasonable expenses (including attorneys' fees) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
insurance and other expenses in connection with the Property, as well as just
and reasonable compensation for the services of Grantee and Secured Parties, and
their respective counsel, agents and employees. Notwithstanding the provisions
of this Section 9.1(i) hereof, no credit shall be given by Grantee for any sum
or sums received from the rents, issues and profits of the Property until the
money collected is actually received by Grantee at its principal office, or at
such other place as Grantee shall designate in writing, and no such credit shall
be given for any uncollected rents or other uncollected amounts or bills, nor
shall such credit be given for any rents, issues and profits derived from the
Property after foreclosure or other transfer of the Property (or part thereof
from which rents, issues and/or profits are derived pursuant to the Security
Instrument or by agreement) to Grantee or any other third party. Receipt of
rents, issues and/or profits by Grantee shall not be deemed to constitute a
pro-tanto payment of the indebtedness evidenced by, or arising under, this
Security Instrument, the Indenture Notes, the Indenture or any of the other Note
Documents, but shall be applied as provided in Section 9.2.
(j)    To the extent permitted by Applicable Laws, Grantee may[, or may direct
Trustee (or its successors and substitutes) to,] exercise any and all rights and
remedies granted to a secured party upon an uncured default under the Uniform
Commercial Code, including, without limiting the generality of the foregoing:
(i) the right to take possession of the Collateral (including, without
limitation, the Personal Property) or any part thereof, and to take such other
measures as Grantee may deem necessary for the care, protection and preservation
of the Collateral (including, without limitation, the Personal Property); and
(ii) request Grantor at its expense to assemble the Collateral (including,
without limitation, the Personal Property) and make it available to Grantee at a
convenient place acceptable to Grantee. Any notice of sale, disposition or other
intended action by Grantee [or Trustee] with respect to the Collateral
(including, without limitation, the Personal Property) sent to Grantor in
accordance with the provisions hereof at least five (5) days prior to such
action shall constitute commercially reasonable notice to Grantor.
(k)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] apply any sums then deposited or held in escrow or otherwise by or on
behalf of Grantee in accordance with the terms of the Indenture, this Security
Instrument or any other Note Document, to the payment of the following items in
any order in its sole discretion: (i) Taxes and Other Charges; (ii) insurance
premiums; (iii) interest on the unpaid principal balance of the Indenture Notes;
(iv) amortization of the unpaid principal balance of the Indenture Notes; (v)
all other sums payable pursuant to the Indenture Notes, the Indenture, this
Security Instrument and the other Note Documents, including, without limitation,
advances made by Grantee or any Secured Party pursuant to the terms of this
Security Instrument.
(l)    Grantee may[, or may direct Trustee (or its successors and substitutes)
to,] surrender the insurance policies maintained pursuant to the Indenture,
collect the unearned insurance premiums for such insurance policies and apply
such sums as a credit on the Secured Obligations in such priority and proportion
as Grantee in its discretion shall deem proper, and in connection therewith,
Grantor hereby appoints Grantee as its agent and attorney-in-fact (which is
coupled with an interest and is therefore irrevocable) for Grantee to collect
such insurance premiums.
(m)    Grantee may apply the undisbursed balance of any deposit made by Grantor
with Grantee in connection with the restoration of the Property after a casualty
thereto or condemnation thereof, together with interest thereon, to the payment
of the Secured Obligations in such order, priority and proportions as Grantee
shall deem to be appropriate in its discretion.
(n)    Grantee may[, or may direct Trustee to,] pursue such other remedies as
Grantee [or Trustee] may have under Applicable Laws.
Section 9.2. APPLICATION OF PROCEEDS. The purchase money, proceeds and avails of
any disposition of the Property, and/or any part thereof, or any other sums
collected by Grantee on behalf of Secured Parties pursuant to this Security
Instrument shall be applied by Grantee as follows:

-25-

--------------------------------------------------------------------------------




FIRST: To the Collateral Agent and Indenture Trustee for all amounts due under
Sections 7.07 and 12.11(1) of the Indenture;
SECOND: To the Collateral Agent and Indenture Trustee for all amounts due under
this Security Instrument;
THIRD: To the Noteholders (as such term is defined in the Indenture) for amounts
then due and unpaid for principal, premium, if any, and interest on the
Indenture Notes in respect of which or for the benefit of which such money has
been collected ratably, without preference or priority of any kind, according to
the amounts due and payable on such Indenture Notes for principal, premium, if
any, and interest, respectively; and
FOURTH: To the Grantor or any of the obligors of the Indenture Notes, as their
interests may appear, or as a court of competent jurisdiction may direct.
Section 9.3. RIGHT TO CURE DEFAULTS. Upon the occurrence and during the
continuance of any Event of Default, Grantee may, but without any obligation to
do so and without notice to or demand on Grantor and without releasing Grantor
from any obligation hereunder, make any payment or do any act required of
Grantor hereunder in such manner and to such extent as Secured Parties may deem
necessary to protect the security hereof. Grantee is authorized to enter upon
the Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Secured Obligations, and the reasonable cost and
expense thereof (including attorneys' fees to the extent permitted by Applicable
Laws) with interest as provided in this Section 9.3, shall constitute a portion
of the Secured Obligations and shall be due and payable to Grantee on behalf of
Secured Parties upon demand. All such costs and expenses incurred by Grantee or
any Secured Party remedying such Event of Default or such failed payment or act
or in appearing in, defending, or bringing any such action or proceeding shall
bear interest at the rate of interest specified in Section 2.14 of the
Indenture, if any (the “Default Rate”), for the period after notice from Grantee
or any Secured Party that such cost or expense was incurred to the date of
payment to Grantee or such Secured Party. All such costs and expenses incurred
by Grantee or any Secured Party [or Trustee] together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Secured Obligations and be secured by this Security Instrument and the other
Note Documents and shall be immediately due and payable upon demand by Grantee
or such Secured Party therefor.
Section 9.4. ACTIONS AND PROCEEDINGS. Grantee has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Grantor, which
Grantee, in its discretion, decides should be brought to protect its interest in
the Property.
Section 9.5. RECOVERY OF SUMS REQUIRED TO BE PAID. Grantee and Secured Parties
shall have the right from time to time to take action to recover any sum or sums
which constitute a part of the Secured Obligations as the same become due,
without regard to whether or not the balance of the Secured Obligations shall be
due, and without prejudice to the right of Grantee and Secured Parties
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Grantor existing at the time such earlier action was commenced.
Section 9.6. ADDITIONAL PROVISIONS. With respect to the Collateral, from the
Effective Date until the Secured Obligations are paid and performed in full or
this Security Instrument is otherwise released by written instrument executed by
Grantee and authorized to be recorded in the applicable public records of the
jurisdiction in which the Property is located, Grantee [and Trustee (and its
successors and substitutes)] [are/is] is hereby irrevocably appointed the true
and lawful attorney of the Grantor (coupled with an interest), with full power
and authority and with full power of substitution, in its name and stead, to
make all necessary conveyances, assignments, transfers and deliveries of the
Collateral, and for that purpose Grantee [and Trustee (and its successors and
substitutes)] may execute all necessary instruments of conveyance, assignment,
transfer and delivery, and may substitute one or more Persons with such power,
Grantor hereby ratifying and confirming all that its said attorney or such
substitute or substitutes shall lawfully do by virtue hereof. Notwithstanding
the foregoing, Grantor, if so requested by Grantee, shall ratify and confirm any
such sale or sales by executing and delivering to Grantee or to such purchaser
or purchasers all such instruments as may be advisable, in the judgment of
Grantee, for such purpose, and as may be designated in such request. To the
extent permitted by Applicable Laws, any such sale or sales made

-26-

--------------------------------------------------------------------------------




under or by virtue of this Section 9.6 shall operate to divest all the estate,
right, title, interest, claim and demand whatsoever, whether at law, or in
equity, of Grantor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Grantor and against any and all
Persons claiming or who may claim the same, or any part thereof, from, through
or under Grantor. Upon any sale made under or by virtue of this Section 9.6,
[Trustee, or its successor or substitute, or] Grantee may, to the extent
permitted by Applicable Laws, bid for and acquire the Property or any part
thereof and in lieu of paying cash therefor may make settlement for the purchase
price by crediting upon the Secured Obligations secured hereby the net sales
price after deducting therefrom the expenses of the sale and the cost of the
auction and any other sums which Grantee is authorized to deduct by Applicable
Laws or under this Security Instrument. At any sale pursuant to this Section
9.6, whether made under power herein granted, under or as otherwise authorized
by Applicable Laws, or by virtue of any judicial proceeding or any other legal
right, remedy or recourse, it shall not be necessary for Grantee [or Trustee, or
its successor or substitute,] to be physically present, or to have constructive
possession of, the Property, and the title to and right of possession of any
such property shall pass to the purchaser thereof as completely as if the same
had been actually presented and delivered to the purchaser at such sale.
Section 9.7. OTHER RIGHTS, ETC.
(a)    The failure of [Trustee,] Secured Parties or Grantee to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Security Instrument or any other Note Document. Grantor shall not
be relieved of Grantor's obligations hereunder by reason of (i) the failure of
[Trustee,] Secured Parties or Grantee to comply with any request of Grantor or
any guarantor or indemnitor with respect to the Indenture to take any action to
foreclose this Security Instrument or otherwise enforce any of the provisions
hereof or of the Indenture Notes or the other Note Documents, (ii) the release,
regardless of consideration, of less than the whole of the Property, or of any
Person liable for the Secured Obligations or any portion thereof unless, in
connection with such release, Grantee releases of record this Security
Instrument in its entirety, or (iii) any written agreement or stipulation by
Grantee or Secured Parties extending the time of payment or otherwise modifying
or supplementing the terms of the Indenture Notes, this Security Instrument or
the other Note Documents (except to the extent of any such modification).
(b)    It is agreed that the risk of loss or damage to the Property is on
Grantor, and none of [Trustee,] Grantee and Secured Parties shall have any
liability whatsoever for decline in the value of the Property, for failure to
maintain the insurance policies required to be maintained pursuant to the
Indenture or for failure to determine whether insurance in force is adequate as
to the amount of risks insured. Possession by Grantee [or Trustee] shall not be
deemed an election of judicial relief if any such possession is requested or
obtained with respect to any Property or collateral not in Grantee's possession.
(c)    Grantee or Secured Parties may resort for the payment of the Secured
Obligations to any other security held by Grantee or Secured Parties in such
order and manner as Grantee or Secured Parties, in their discretion, may elect.
Grantee or Secured Parties may take action to recover the Secured Obligations,
or any portion thereof, or to enforce any covenant hereof without prejudice to
the right of Grantee or Secured Parties thereafter to foreclose this Security
Instrument. The rights of Grantee, [and] Secured Parties [and Trustee] under
this Security Instrument shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others. No act of Secured Parties,
[or] Grantee [or Trustee] shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision. None of Secured
Parties, [or] Grantee [or Trustee] shall be limited exclusively to the rights
and remedies herein stated but shall be entitled to every right and remedy now
or hereafter afforded at law or in equity.
(d)    In the event of a foreclosure sale, whether made by [the Trustee] under
the terms hereof, or under judgment of a court, the Collateral may, at the
option of Grantee, be sold as a whole with the Land and Improvements.
Section 9.8. RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Subject to the
provisions of the Indenture, Grantee may release [or direct Trustee to release]
any portion of the Property for such consideration as Grantee may require
without, as to the remainder of the Property, in any way impairing or affecting
the Lien or priority of this Security Instrument, or improving the position of
any subordinate lien holder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if

-27-

--------------------------------------------------------------------------------




any, received by Grantee or any Secured Party for such release, and may accept
by assignment, pledge or otherwise any other property in place thereof as
Grantee may require without being accountable for so doing to any other lien
holder. This Security Instrument shall continue as a Lien and security interest
in the remaining portion of the Property.
Section 9.9. RIGHT OF ENTRY. Upon reasonable notice to Grantor, Grantee and its
agents shall have the right to enter and inspect the Property at all reasonable
times.
Section 9.10. BANKRUPTCY.
(a)    Upon the occurrence and during the continuance of an Event of Default,
Grantee shall have the right to proceed in its own name or in the name of
Secured Parties or in the name of Grantor in respect of any claim, suit, action
or proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Grantor, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.
(b)    If there shall be filed by or against Grantor a petition under the
Bankruptcy Code, as the same may be amended from time to time, and Grantor, as
lessor under any Lease, shall determine to reject such Lease pursuant to Section
365(a) of the Bankruptcy Code, then Grantor shall give Grantee not less than ten
(10) days' prior notice of the date on which Grantor shall apply to the
bankruptcy court for authority to reject the Lease. Grantee shall have the
right, but not the obligation, to serve upon Grantor within such ten-day period
a notice stating that (i) Grantee demands that Grantor assume and assign the
Lease to Grantee pursuant to Section 365 of the Bankruptcy Code and (ii) Grantee
covenants to cure or provide adequate assurance of future performance under the
Lease. If Grantee serves upon Grantor the notice described in the preceding
sentence, Grantor shall not seek to reject the Lease and shall comply with the
demand provided for in clause (i) of the preceding sentence within thirty (30)
days after the notice shall have been given, subject to the performance by
Grantee of the covenant provided for in clause (ii) of the preceding sentence.
Section 9.11. SALE OF OPERATING LEASE. The word “sale” as used in this Article 9
with respect to the Operating Lease [or the Ground Lease, as applicable] shall
mean the sale, transfer, assignment or conveyance for value of the leasehold
interest of the Grantor in such Lease, together with all of the Grantor's right,
title and interest in and to the other items comprising the Property.
Section 9.12. SUBROGATION. If any or all of the proceeds of the Indenture Notes
have been used to extinguish, extend or renew any indebtedness heretofore
existing against all or any portion of the Property, then, to the extent of the
funds so used, Grantee and Secured Parties shall be subrogated to all of the
rights, claims, Liens, titles, and interests existing against the Property
heretofore held by, or in favor of, the holder of such indebtedness and such
former rights, claims, Liens, titles, and interests, if any, are not waived but
rather are continued in full force and effect in favor of Grantee and Secured
Parties and are merged with the Lien and security interest created herein as
cumulative security for the payment and performance of the Secured Obligations.
ARTICLE 10
INDEMNIFICATIONS
Section 10.1. GENERAL INDEMNIFICATION. The terms and conditions of the second
paragraph of Section 7.07 of the Indenture regarding indemnification are hereby
incorporated herein by reference, and are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein; provided the terms “Trustee” and “Indemnified Party” as used therein
shall, solely for purposes herein, be replaced with the term “Indemnified Party”
(as defined in this Security Instrument), the term “Indenture” as used therein
shall, solely for purposes herein, be replaced with the term “Security
Instrument”, and the term “Claims” as used therein shall, solely for purposes
herein, be amended to exclude subsection (b) thereof and include: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(b) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor services or the
furnishing

-28-

--------------------------------------------------------------------------------




of any materials or other property in respect of the Property or any part
thereof; (d) any failure of the Property to be in compliance with any Applicable
Laws; (e) any and all claims and demands whatsoever which may be asserted
against Grantee or any Secured Party by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in the Operating Lease or any Lease [(including the Ground
Lease)]; or (f) the payment of any commission charge or brokerage fee to anyone
which may be payable in connection with the Secured Obligations.
Section 10.2. MORTGAGE AND/OR INTANGIBLE TAX. Grantor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Party and directly or indirectly arising
out of or in any way relating to any tax on the making and/or recording of this
Security Instrument or any other Note Document.
Section 10.3. GRANTEE'S RIGHTS. Grantee and any other Person designated by
Grantee, including, but not limited to, any representative of a governmental
authority, and any environmental consultant, and any receiver appointed by any
court of competent jurisdiction, shall have the right, but not the obligation,
to enter upon the Property at all reasonable times to assess any and all aspects
of the environmental condition of the Property and its use, including, but not
limited to, conducting any environmental assessment or audit (the scope of which
shall be determined in Grantee's sole (but reasonable) discretion) and taking
samples of soil, groundwater or other water, air, or building materials, and
conducting other invasive testing. Grantor shall cooperate with and provide
access to Grantee and any such Person designated by Grantee. Grantee agrees that
it shall not exercise its rights under this Section 10.3 more frequently than
once per calendar year unless Grantee reasonably believes that an Event of
Default has occurred and is continuing.
ARTICLE 11
WAIVERS AND OTHER MATTERS
Section 11.1. WAIVER OF COUNTERCLAIM. Grantor hereby waives the right to assert
a counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by [Trustee,] Grantee or any Secured Party
arising out of or in any way connected with this Security Instrument, the
Property, the Indenture Notes, the Indenture, any of the other Note Documents,
or the Secured Obligations.
Section 11.2. MARSHALLING AND OTHER MATTERS. Grantor hereby waives, to the
extent permitted by Applicable Laws, the benefit of all Applicable Laws now or
hereafter in force regarding homestead, dower, elective or distributive share,
appraisement, valuation, stay, extension, reinstatement and redemption and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein and all other rights and exemptions of
every kind, all of which are hereby expressly waived. Further, Grantor hereby
expressly waives any and all rights of redemption (statutory or otherwise) and
the equity of redemption from sale under any order or decree of foreclosure of
this Security Instrument on behalf of Grantor, and on behalf of each and every
Person acquiring any interest in or title to the Property subsequent to the date
of this Security Instrument and on behalf of all Persons to the extent permitted
by Applicable Laws.
Section 11.3. WAIVER OF NOTICE. Grantor shall not be entitled to any notices of
any nature whatsoever from Secured Parties, [or] Grantee [or Trustee] except
with respect to matters for which this Security Instrument or the Indenture or
any other Note Documents specifically and expressly provides for the giving of
notice by Secured Parties, [or] Grantee [or Trustee] to Grantor and except with
respect to matters for which Grantor is not permitted by Applicable Laws to
waive its right to receive notice, and Grantor hereby expressly waives
presentment, demand, protest, notice of protest and non-payment, or other notice
of default, notice of acceleration and intention to accelerate or other notice
of any kind from Secured Parties, [or] Grantee [or Trustee] with respect to any
matter for which this Security Instrument or Applicable Laws do not specifically
and expressly provide for the giving of notice by Secured Parties, [or] Grantee
[or Trustee] to Grantor.
Section 11.4. WAIVER OF STATUTE OF LIMITATIONS. Grantor hereby expressly waives
and releases to the fullest extent permitted by Applicable Laws, the pleading of
any statute of limitations as a defense to payment or performance of the Secured
Obligations.

-29-

--------------------------------------------------------------------------------




Section 11.5. SOLE DISCRETION OF GRANTEE. Whenever pursuant to this Security
Instrument, Grantee exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Grantee, the decision of
Grantee to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
provided herein or in the Indenture) be in the sole discretion of Grantee and
shall be final and conclusive.
Section 11.6. WAIVER OF TRIAL BY JURY. GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY INSTRUMENT OR ANY OTHER NOTE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). GRANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
Section 11.7. WAIVER OF FORECLOSURE DEFENSE. Grantor hereby waives any defense
Grantor might assert or have by reason of Grantee's [or Trustee's] failure to
make any Tenant of the Property a party defendant in any foreclosure proceeding
or action instituted by Grantee [or Trustee].
Section 11.8. GRANTOR'S KNOWLEDGE. GRANTOR SPECIFICALLY ACKNOWLEDGES AND AGREES
(a) THAT IT HAS A DUTY TO READ THIS SECURITY INSTRUMENT AND THAT IT IS CHARGED
WITH NOTICE AND KNOWLEDGE OF THE TERMS HEREOF, (b) THAT IT HAS IN FACT READ THIS
SECURITY INSTRUMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS SECURITY INSTRUMENT, (c) THAT IT HAS
BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS
PRECEDING ITS EXECUTION OF THIS SECURITY INSTRUMENT AND HAS RECEIVED THE ADVICE
OF SUCH COUNSEL IN CONNECTION WITH ENTERING INTO THIS SECURITY INSTRUMENT, AND
(d) THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS SECURITY INSTRUMENT
PROVIDE FOR (i) CERTAIN WAIVERS AND (ii) THE ASSUMPTION BY ONE PARTY OF, AND/OR
RELEASE OF THE OTHER PARTY FROM, CERTAIN LIABILITIES THAT SUCH PARTY MIGHT
OTHERWISE BE RESPONSIBLE FOR UNDER APPLICABLE LAWS. GRANTOR FURTHER AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY SUCH
PROVISIONS OF THIS SECURITY INSTRUMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT SUCH PROVISIONS ARE NOT “CONSPICUOUS.”
Section 11.9. USURY SAVINGS PROVISIONS. It is the intent of Grantee, Secured
Parties and Grantor in the execution of the Indenture and the other Note
Documents and any other written or oral agreement by Grantor in favor of Grantee
and Secured Parties to contract in strict compliance with Applicable Laws with
respect to usury. In furtherance thereof, Grantee, Secured Parties and Grantor
stipulate and agree that none of the terms and provisions contained in the
Indenture and the other Note Documents or in any other written or oral agreement
by Grantor, the Companies or the Issuer in favor of Grantee and Secured Parties,
shall ever be construed to create a contract to pay for the use, forbearance or
detention of money, or interest at a rate in excess of the maximum interest rate
permitted to be charged by Applicable Laws; that neither Grantor nor any
guarantors, endorsers or other Persons now or hereafter becoming liable for
payment of the Secured Obligations are agreeing to pay at a rate in excess of
the maximum interest that may be lawfully charged under Applicable Laws; and
that the provisions of this subsection shall control over all other provisions
of the Indenture, the other Note Documents or any other oral or written
agreements which may be in apparent conflict herewith. Grantee and Secured
Parties expressly disavow any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of the Secured Obligations
or the remaining Secured Obligations are accelerated. If the maturity of the
Secured Obligations or the remaining Secured Obligations shall be accelerated
for any reason or if the principal of the Secured Obligations or the remaining
Secured Obligations are paid prior to the maturity of the Indenture Notes or the
Secured Obligations, as applicable, and as a result thereof the interest
received for the actual period of existence of the Indenture Notes or the
Secured Obligations, as applicable, exceeds the applicable maximum lawful rate,
Grantee and Secured Parties shall, at Grantee's option, either refund to Grantor
the amount of such excess or credit the amount of such excess against the
principal balance of the Secured Obligations then outstanding and thereby shall
render inapplicable any and all penalties of any kind provided by Applicable
Laws as a result of such excess interest. In the event that

-30-

--------------------------------------------------------------------------------




Grantee and Secured Parties shall contract for, charge or receive any amount or
amounts and/or any other thing of value which are determined to constitute
interest which would increase the effective interest rate on the Indenture Notes
or the Secured Obligations to a rate in excess of that permitted to be charged
by Applicable Laws, an amount equal to interest in excess of the lawful rate
shall, upon such determination, at the option of Grantee, be either immediately
returned to Grantor or credited against the Secured Obligations then
outstanding, in which event any and all penalties of any kind under Applicable
Laws as a result of such excess interest shall be inapplicable.
ARTICLE 12
CROSS-COLLATERALIZATION
Section 12.1. CROSS-COLLATERALIZATION. Grantor acknowledges that the Secured
Obligations are secured by this Security Instrument together with those certain
other Deeds of Trust (as defined in the Indenture) now or hereafter given by
Grantor or certain Affiliates of Grantor to Grantee or to certain trustees in
trust and for the benefit of Grantee (whether one or more, collectively, the
“Other Mortgages”) securing the Secured Obligations and encumbering the real and
personal property more particularly described in the Other Mortgages (such real
and personal property, collectively, the “Other Properties”), all as more
particularly set forth in the Indenture. Upon the occurrence and during the
continuance of an Event of Default, Grantee shall have the right to institute
or, if applicable, direct Trustee (or with respect to Other Mortgages, the
trustees appointed pursuant to such Other Mortgages) to institute a proceeding
or proceedings for the total or partial foreclosure of this Security Instrument
and any or all of the Other Mortgages whether by court action, power of sale or
otherwise, under Applicable Laws, for all of the Secured Obligations and the
Lien and the security interest created by the Other Mortgages shall continue in
full force and effect without loss of priority as a Lien and security interest
securing the payment of that portion of the Secured Obligations then due and
payable but still outstanding. Grantor acknowledges and agrees that the Property
and the Other Properties are located in one or more states and/or counties, and
therefore Grantee shall be permitted to, or as the case may be, to direct
certain named trustees to, enforce payment and performance of the Secured
Obligations and the performance of any term, covenant or condition of the
Indenture, this Security Instrument, the Other Mortgages or the other Note
Documents and exercise any and all rights and remedies under the Indenture, this
Security Instrument, the other Note Documents or the Other Mortgages or, as
provided by law or at equity, by one or more proceedings, whether
contemporaneous, consecutive or both, to be determined by Grantee, in its sole
discretion, in any one or more of the states or counties in which the Property
or any of the Other Properties are located. Neither the acceptance of this
Security Instrument, the Other Mortgages or the other Note Documents nor the
enforcement thereof in any one state or county, whether by court action,
foreclosure, power of sale or otherwise, shall prejudice or in any way limit or
preclude enforcement by court action, foreclosure, power of sale or otherwise,
of the Indenture Notes, this Security Instrument, the Other Mortgages or the
other Note Documents through one or more additional proceedings in that state or
county or in any other state or county. Any and all sums received by Grantee or
any Secured Party under the Indenture Notes, this Security Instrument, and the
other Note Documents shall be applied to the Secured Obligations in such order
and priority as Grantee shall determine, in its sole discretion, without regard
to any portion of the Secured Obligations allocated to any Property or any of
the Other Properties or the appraised value of the Property or any of the Other
Properties.
ARTICLE 13
GRANTEE AND NOTICES
Section 13.1. FAILURE TO ACT. Notwithstanding anything to the contrary contained
herein or in any other Note Document, the failure of Grantee [or Trustee] to
take any action hereunder or under any other Note Document shall not (a) be
deemed to be a waiver of any term or condition of this Security Instrument or
any of the other Note Documents, (b) adversely affect any rights of [Trustee,]
Grantee or any Secured Party hereunder or under any other Note Document, or (c)
relieve Grantor of any of Grantor's obligations hereunder or under any other
Note Document.
Section 13.2. NOTICES. All notices or other written communications hereunder
shall be delivered in accordance with the applicable terms and conditions of the
Indenture (including that notices to Grantor shall be sent to Grantor in care of
FelCor at the address set forth for FelCor in the Indenture); provided, however,
that any notice given in accordance with the requirements of any applicable
statute (including, without limitation, statutes govern-

-31-

--------------------------------------------------------------------------------




ing foreclosure or notices of foreclosure) shall be effective when given in
accordance with statutory requirements, notwithstanding anything to the contrary
contained herein or in any other Note Document.
ARTICLE 14
APPLICABLE LAWS
Section 14.1. GOVERNING LAWS; JURISDICTION; ETC.
(a)    GOVERNING LAW. THIS SECURITY INSTRUMENT SHALL IN ALL RESPECTS (INCLUDING
WITH RESPECT TO THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO SECTION 2.6)
BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER
TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING
THE PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS SECURITY INSTRUMENT (OTHER THAN THE LIEN AND
SECURITY INTEREST CREATED PURSUANT TO SECTION 2.6) AND THE DETERMINATION OF
DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED SHALL
APPLY.
(b)    SUBMISSION TO JURISDICTION. WITH RESPECT TO ANY CLAIM OR ACTION ARISING
UNDER THIS SECURITY INSTRUMENT, GRANTOR (A) IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT BROUGHT IN ANY
SUCH COURT AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS SECURITY INSTRUMENT WILL BE DEEMED TO PRECLUDE COLLATERAL AGENT
FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER
JURISDICTION.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.2. NOTHING IN THIS
SECURITY INSTRUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.
Section 14.2. PROVISIONS SUBJECT TO APPLICABLE LAWS. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate Applicable Laws and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under Applicable Laws. If any term of this Security
Instrument or any application thereof shall be invalid or unenforceable, the
remainder of this Security Instrument and any other application of the term
shall not be affected thereby.
ARTICLE 15
MISCELLANEOUS PROVISIONS
Section 15.1. NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Grantor,
Secured Parties, [or] Grantee [or Trustee,] but only in accordance with the
terms of the Indenture and in writing signed by Grantor and Grantee.

-32-

--------------------------------------------------------------------------------




Section 15.2. SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL. This Security
Instrument shall be binding upon and inure to the benefit of Grantor, Grantee
and Secured Parties and their respective successors and assigns forever. If
Grantor consists of more than one Person, the obligations and liabilities of
each such Person hereunder shall be joint and several.
Section 15.3. INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Indenture, the Indenture Notes or this Security Instrument is held to be
invalid, illegal or unenforceable in any respect, the Indenture, the Indenture
Notes and this Security Instrument shall be construed without such provision.
Section 15.4. HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 15.5. NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.
Section 15.6. ENTIRE AGREEMENT. This Security Instrument and the other Note
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, are
superseded by the terms of this Security Instrument and the other Note
Documents.
Section 15.7. LIMITATION ON GRANTEE'S OR SECURED PARTIES' RESPONSIBILITY.
Subject to Section 10.1, no provision of this Security Instrument shall operate
to place any obligation or liability for the control, care, management or repair
of the Property upon [Trustee,] Secured Parties or Grantee, nor shall it operate
to make [Trustee,] Secured Parties or Grantee responsible or liable for any
waste committed on the Property by the Tenants or any other Person, or for any
dangerous or defective condition of the Property, or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger. Nothing herein
contained shall be construed as constituting [Trustee,] Secured Parties or
Grantee a “mortgagee in possession.”
Section 15.8. DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which shall be deemed an original instrument and all of
which together shall constitute a single Security Instrument.
Section 15.9. COVENANTS TO RUN WITH THE LAND. All of the grants, covenants,
terms, provisions and conditions in this Security Instrument shall run with the
Land and the Grantor's interest therein and shall apply to, and bind the
successors and assigns of, the Grantor.
Section 15.10. CONCERNING GRANTEE
(a)    The Grantee has been appointed as Collateral Agent pursuant to the
Indenture. The actions of the Grantee hereunder are subject to the provisions of
the Indenture. The Grantee shall have the right hereunder to make demands, to
give notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including, without limitation, the release or
substitution of the Property), in accordance with this Security Instrument and
the Indenture. The Grantee may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Grantee may resign
and a successor Grantee may be appointed in the manner provided in the
Indenture. Upon the acceptance of any appointment as the Grantee by a successor
Grantee, that successor Grantee shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of, and assume, from and
after the date of acceptance of any such appointment, the obligations of, the
retiring Grantee under this Security Instrument, and the retiring Grantee shall
thereupon be discharged from its duties and obligations under this Security
Instrument. After any retiring Grantee's resignation, the provisions hereof
shall bind and inure to its benefit as to any actions taken or omitted to be
taken by it under this Security Instrument while it was the Grantee.

-33-

--------------------------------------------------------------------------------




(b)    The Grantee shall be deemed to have exercised reasonable care in the
custody and preservation of the Property in its possession if such Property is
accorded treatment substantially equivalent to that which the Grantee, in its
individual capacity, accords its own property consisting of similar property,
instruments or interests, it being understood that neither the Grantee nor any
of the Secured Parties shall have responsibility for taking any necessary steps
to preserve rights against any Person with respect to any Property.
(c)    The Grantee shall be entitled to rely upon any written notice, statement,
certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all matters pertaining to this Security Instrument
and its duties hereunder, upon advice of counsel selected by it.
(d)    With respect to any of its rights and obligations as a Secured Party, the
Grantee shall have and may exercise the same rights and powers hereunder. The
Grantee may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with the Grantor or any Affiliate of
the Grantor to the same extent as if the Grantee were not acting as Collateral
Agent.
Section 15.11. GRANTEE MAY PERFORM; GRANTEE APPOINTED ATTORNEY-IN-FACT. If the
Grantor shall fail to perform any covenants contained in this Security
Instrument (including, without limitation, the Grantor's covenants to (i) pay
the premiums in respect of all required insurance policies hereunder or under
the Indenture, (ii) pay Other Charges, (iii) make repairs, (iv) discharge Liens
or (v) pay or perform any obligations of the Grantor under any Property) or if
any warranty on the part of the Grantor contained herein shall be breached, the
Grantee may (but shall not be obligated to), do the same or cause it to be done
or remedy any such breach, and may expend funds for such purpose; provided,
however, that the Grantee shall in no event be bound to inquire into the
validity of any tax, Lien, imposition or other obligation which the Grantor
fails to pay or perform as and when required hereby and which the Grantor does
not contest in accordance with the provisions of the Indenture. Any and all
amounts so expended by the Grantee shall be paid by the Grantor in accordance
with the provisions of the Indenture and repayment shall be secured by this
Security Instrument. Neither the provisions of this Section 15.11 nor any action
taken by the Grantee pursuant to the provisions of this Section 15.11 shall
prevent any such failure to observe any covenant contained in this Security
Instrument nor any breach of warranty from constituting an Event of Default. The
Grantor hereby appoints the Grantee [and Trustee] as attorney-in-fact, with full
power and authority and with full power of substitution, in the place and stead
of the Grantor and in the name of the Grantor, or otherwise, from time to time
in the Grantee's discretion to take any action and to execute any instrument
consistent with the terms hereof and the other Note Documents which the Grantee
may deem necessary or advisable to accomplish the purposes hereof (but the
Grantee [and Trustee] shall not be obligated to and shall have no liability to
the Grantor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. The Grantor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.
Section 15.12. CONTINUING SECURITY INTEREST; ASSIGNMENT. This Security
Instrument shall create a continuing Lien on and security interest in the
Property and shall (i) be binding upon the Grantor, its successors and assigns
and (ii) inure, together with the rights and remedies of the Grantee [and
Trustee] hereunder, to the benefit of the Grantee for the benefit of the Secured
Parties and each of their respective successors, transferees and assigns. No
other Persons (including, without limitation, any other creditor of any of the
Companies, the Issuer or Grantor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Security Instrument to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject, however, to
the provisions of the Indenture and this Security Instrument. The Grantor agrees
that its obligations hereunder and the security interest created hereunder shall
continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of all or any part of the Secured Obligations is
rescinded or must otherwise be restored by the Secured Party upon the bankruptcy
or reorganization of any of the Grantor, the Issuer or the Companies or
otherwise.
Section 15.13. TERMINATION; RELEASE. In accordance with the terms of the
Indenture and this Security Instrument, when all the Secured Obligations have
been paid in full this Security Instrument shall terminate. Upon termination
hereof or any release of the Property or any portion thereof in accordance with
the provisions of the Indenture and this Security Instrument, the Grantee
[and/or Trustee at the direction of the Grantee

-34-

--------------------------------------------------------------------------------




(as so required by Applicable Laws)] shall, upon the request and at the sole
cost and expense of the Grantor, forthwith assign, transfer and deliver to the
Grantor, against receipt and without recourse to or warranty by the Grantee [or
Trustee], such of the Property to be released (in the case of a release) as may
be in possession of the Grantee [or Trustee] and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any such
Property, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Property, as the case may be.
Section 15.14. RELATIONSHIP. The relationship of the Grantee to the Grantor
hereunder is strictly and solely that of grantee and grantor and nothing
contained in the Indenture, this Security Instrument, or any other document or
instrument now existing and delivered in connection therewith or otherwise in
connection with the Secured Obligations is intended to create, or shall in any
event or under any circumstance be construed as creating a partnership, joint
venture, tenancy‑in‑common, joint tenancy or other relationship of any nature
whatsoever between the Grantee and the Grantor other than as grantee and
grantor.
ARTICLE 16
RESERVED
ARTICLE 17
DEED OF TRUST PROVISIONS
Section 17.1. CONCERNING THE TRUSTEE. Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by Applicable Laws,
or to perform any act which would involve Trustee in any expense or liability or
to institute or defend any suit in respect hereof, unless properly indemnified
to Trustee's reasonable satisfaction. Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time upon giving thirty (30) days' notice to
Grantor and to Grantee. Grantee may remove Trustee at any time or from time to
time and select a successor trustee. In the event of the death, removal,
resignation, refusal to act, or inability to act of Trustee, or in its sole
discretion for any reason whatsoever Grantee may, without notice and without
specifying any reason therefor and without applying to any court, select and
appoint a successor trustee, by an instrument recorded wherever this Security
Instrument is recorded and all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Grantee. The procedure provided
for in this paragraph for substitution of Trustee shall be in addition to and
not in exclusion of any other provisions for substitution, by Applicable Laws or
otherwise. If Grantee is a corporation or limited liability company, any
appointment of a substitute trustee may be made on behalf of Grantee by any
person who is then the president, or a vice-president, assistant vice-president,
treasurer, cashier, secretary, manager or any other authorized officer or agent
of Grantee.
Section 17.2. TRUSTEE'S FEES. Grantor shall pay all reasonable costs, fees and
expenses incurred by Trustee and Trustee's agents and counsel in connection with
the performance by Trustee of Trustee's duties hereunder and all such costs,
fees and expenses shall be secured by this Security Instrument.
Section 17.3. CERTAIN RIGHTS. With the approval of Grantee, Trustee shall have
the right to take any and all of the following actions: (a) to select, employ,
and advise with counsel (who may be, but need not be, counsel for Grantee) upon
any matters arising hereunder, including the preparation, execution, and
interpretation of the Indenture Notes, this Security Instrument or the other
Note Documents, and shall be fully protected in relying as to legal matters on
the advice of counsel; (b) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through its agents or attorneys;
(c) to select and employ, in and about the execution of its duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee's gross negligence or bad faith;
and (d) any

-35-

--------------------------------------------------------------------------------




and all other lawful action as Grantee may instruct Trustee to take to protect
or enforce Grantee's rights hereunder. Trustee shall not be personally liable in
case of entry by Trustee, or anyone entering by virtue of the powers herein
granted to Trustee, upon the Property for debts contracted for or liability or
damages incurred in the management or operation of the Property. Trustee shall
have the right to rely on any instrument, document, or signature authorizing or
supporting an action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for actual expenses incurred by Trustee in the performance of
Trustee's duties hereunder and to reasonable compensation for such of Trustee's
services hereunder as shall be rendered.
Section 17.4. RETENTION OF MONEY. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by Applicable Laws) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.
Section 17.5. PERFECTION OF APPOINTMENT. Should any deed, conveyance, or
instrument of any nature be required from Grantor by Trustee or any substitute
trustee to more fully and certainly vest in and confirm to Trustee or the
substitute trustee such estates, rights, powers, and duties, then, upon request
by Trustee or the substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Grantor.
Section 17.6. SUCCESSION INSTRUMENTS. Any substitute trustee appointed pursuant
to any of the provisions hereof shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of it or its predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Grantee or of the substitute trustee, Trustee ceasing to act shall execute
and deliver any instrument transferring to such substitute trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers, and trusts
of Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and moneys held by such Trustee to the substitute trustee so
appointed in Trustee's place.]
ARTICLE 18
[RESERVED]
ARTICLE 19
THIRD PARTY GRANTOR PROVISIONS
Section 19.1. THIRD PARTY GRANTOR. Each Grantor agrees to the provisions of this
Article 19 with respect to its interest in the Property encumbered by this
Security Instrument and the obligations secured hereby to the extent the
proceeds of the Secured Obligations have been paid to or for the benefit of a
Person (the “Third Party Borrower”) other than such Grantor (including, without
limitation, the Issuer and the Companies).
Section 19.2. AUTHORIZATIONS TO GRANTEE. Grantor authorizes Grantee, without
notice or demand and without affecting their liability hereunder, from time to
time to (i) renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Secured Obligations or any part
thereof, including increase or decrease of the rate of interest thereon; (ii)
take and hold other security for the payment of the Secured Obligations, and
exchange, enforce, waive and release any such security; (iii) apply such
security and direct the order or manner of sale thereof, including, without
limitation, a non-judicial sale permitted by the terms of this Security
Instrument or the Indenture as Grantee in its discretion may determine; and (iv)
release or substitute any one or more of the endorsers or guarantors of any
Secured Obligations.
Section 19.3. GRANTOR'S WARRANTIES. Grantor warrants that: (i) this Security
Instrument is executed at the request of Third Party Borrower; and (ii) Grantor
has adequate means of obtaining from Third Party Borrower on a continuing basis
financial and other information pertaining to Third Party Borrower's financial
condition without relying on Grantee therefor. Grantor agrees to keep adequately
informed from such means of any facts, events or circumstances which Grantor
considers material or which might in any way affect Grantor's risks hereunder.
With respect to information or material acquired in the normal course of
Grantee's relationship with

-36-

--------------------------------------------------------------------------------




Third Party Borrower, Grantor agrees that Grantee shall have no obligation to
disclose such information or material to Grantor.
Section 19.4. GRANTOR'S WAIVERS
(a)    Grantor waives any right to require Grantee to (A) proceed against any
Person, including Third Party Borrower; (B) proceed against or exhaust any
Collateral held from Third Party Borrower, any endorser or guarantor or any
other person; (C) give notice of terms, time and place of any public or private
sale of personal property or real property security held from Grantors; (D)
pursue any other remedy in Grantee's power; or (E) make any presentments,
demands for performance, or give any notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any obligations or
evidences of indebtedness held by Grantee as security, in connection with any
obligations or evidences of indebtedness which constitute in whole or in part
the indebtedness secured hereunder, or in connection with the creation of new or
additional indebtedness. Grantor agrees that, in case of an Event of Default and
foreclosure, Grantee may enforce this Security Instrument against any or all
interests encumbered by this Security Instrument in a single proceeding.
(b)    Grantor waives any defense arising by reason of (A) any disability or
other defense of Third Party Borrower, any endorser or guarantor or any other
Person; (B) the cessation from any cause whatsoever, other than payment in full
of the indebtedness of Third Party Borrower, of the liability of any endorser or
guarantor or any other Person; (C) the application by Third Party Borrower of
the proceeds of any indebtedness for purposes other than the purpose represented
by Third Party Borrower to Grantee or intended or understood by Grantee or
Grantor; (D) any act or omission by Grantee which directly or indirectly results
in or aids the discharge of Third Party Borrower or of any indebtedness by
operation of law or otherwise; (E) any modification to any secured indebtedness,
and including, without limitation, the renewal, extension, acceleration or other
change in time for payment of the indebtedness, or other change in the terms of
the indebtedness or any part thereof, including an increase or decrease of the
rate of interest thereon; and (F) all suretyship and guarantor's defenses
generally.
(c)    Grantor shall have no right of subrogation, and Grantor further waives
any right to enforce any remedy which Grantee now has or may hereafter have
against Third Party Borrower, any endorser or guarantor or any other Person, and
waives any benefit of, or any right to participate in, any security whatsoever
now or hereafter held by Grantee from Third Party Borrower or any other Person.
Section 19.5. FURTHER EXPLANATION OF WAIVERS. Grantor waives all rights and
defenses that the Grantor may have because the Third Party Borrower's debt is
secured by real property. This means, among other things:
(a)    The Grantee may foreclose against the Grantor's interests without first
foreclosing on any real or personal property collateral pledged by the Third
Party Borrower;
(b)    If the Grantee forecloses on any real property collateral pledged by the
Third Party Borrower: (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (B) the Grantee may foreclose
against the Grantor's interests even if the Grantee, by foreclosing on the Third
Party Borrower's interests, has destroyed any right the Grantor may have to
collect from the Third Party Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses the
Grantor may have because the Third Party Borrower's debt is secured by the Third
Party Borrower's interest in real property.





-37-

--------------------------------------------------------------------------------




Section 19.6. GRANTOR'S UNDERSTANDINGS WITH RESPECT TO WAIVERS.
(a)    Grantor warrants and agrees that Grantor has had all necessary
opportunity to secure any advice which Grantor desires with respect to each of
the waivers set forth above, that such waivers are made with Grantor's full
knowledge of their significance and consequences, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.
(b)    Notwithstanding the foregoing, all waivers in this Article 19 shall be
effective only to the extent permitted by Applicable Laws.
ARTICLE 20
STATE SPECIFIC PROVISIONS
[Remainder of page intentionally blank.
Signature pages follow.]





-38-

--------------------------------------------------------------------------------




EXECUTED as of the Effective Date.
OWNER:


[ ],
a [ ] [ ]
By:_________________________________
Name:
Title:




State of __________________
County of __________________


Personally appeared before me, the undersigned, a Notary Public having authority
within the State and County aforesaid, ____________________, with whom I am
personally acquainted, and who acknowledged that _he executed the within
instrument for the purposes therein contained, and who further acknowledged that
_he is the/a(n) _____________ of [ ], L.L.C., a [ ] [ ], and executed this
instrument on behalf of said limited liability company.
WITNESS my hand, at office, this __ day of ____________________, 2013.
____________________________________
Notary Public
My Commission Expires:_______________
Name:______________________________

S - 1

--------------------------------------------------------------------------------




EXECUTED as of the Effective Date.
OPERATOR:


[ ], a [ ] [ ]
By:_________________________________
Name:
Title:
State of __________________
County of ________________
Personally appeared before me, the undersigned, a Notary Public having authority
within the State and County aforesaid, ____________________, with whom I am
personally acquainted, and who acknowledged that _he executed the within
instrument for the purposes therein contained, and who further acknowledged that
_he is the/a(n) _____________ of [ ], a [ ] [ ], and executed this instrument on
behalf of said limited liability company.
WITNESS my hand, at office, this __ day of ____________________, 2013.


____________________________________
Notary Public
My Commission Expires:_______________
Name:______________________________





S - 2

--------------------------------------------------------------------------------




[EXHIBIT A: LEGAL DESCRIPTION OF [FEE] LAND]







--------------------------------------------------------------------------------




[EXHIBIT B: DESCRIPTION OF [ ] GROUND LEASE]







--------------------------------------------------------------------------------




[EXHIBIT C: DESCRIPTION OF [ ] GROUND LEASE]







--------------------------------------------------------------------------------




SCHEDULE I
MAJOR LEASE
[Insert or indicate none.]



